Case 2:18-cv-03658-PA-MAA Document 59-4 Filed 03/14/19 Page 1 of 33 Page ID #:920




                         Exhibit D
3/13/2019
        Case    2:18-cv-03658-PA-MAA DocumentCM/ECF
                                                59-4 - California Central DistrictPage 2 of 33 Page ID #:921
                                                       Filed 03/14/19
                               ACCO,(SKx),AO120,CLOSED,DISCOVERY,MANADR,PROTORD,RELATED-G

                          UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA (Western Division - Los Angeles)
                   CIVIL DOCKET FOR CASE #: 2:17-cv-02390-DSF-SK


 Mike Sarieddine v. D and A Distribution, LLC et al                                 Date Filed: 03/28/2017
 Assigned to: Judge Dale S. Fischer                                                 Date Terminated: 05/29/2018
 Referred to: Magistrate Judge Steve Kim                                            Jury Demand: Both
 Related Case: 2:17-cv-00989-DSF-SK                                                 Nature of Suit: 840 Trademark
 Cause: 15:1114 Trademark Infringement                                              Jurisdiction: Federal Question
 Plaintiff
 Mike Sarieddine                                                      represented by Stephen Charles McArthur
                                                                                     McArthur Law Firm PC
                                                                                     11400 West Olympic Boulevard
                                                                                     Suite 200
                                                                                     Los Angeles, CA 90064
                                                                                     323-639-4455
                                                                                     Fax: 855-420-7032
                                                                                     Email: stephen@smcarthurlaw.com
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                    Valerie Michelle McConnell
                                                                                    McArthur Law Firm PC
                                                                                    400 Corporate Pointe 3rd Floor
                                                                                    Culver City, CA 90230
                                                                                    323-639-4455
                                                                                    Email: valerie@smcarthurlaw.com
                                                                                    ATTORNEY TO BE NOTICED


 V.
 Defendant
 D and A Distribution, LLC                                            represented by K Tom Kohan
 a Georgia limited liability company                                                 Kohan Law Firm
 doing business as                                                                   3415 South Sepulveda Boulevard Suite 460
 Strictly E-CIG                                                                      Los Angeles, CA 90034
                                                                                     310-349-1111
                                                                                     Fax: 888-476-7010
                                                                                     Email: tom@kohanlawfirm.com
                                                                                     ATTORNEY TO BE NOTICED

                                                                                    Lawrence S Rosenthal
                                                                                    Ostrolenk Faber LLP
                                                                                    1180 Avenue of the Americas 7th Floor
                                                                                    New York, NY 10036
                                                                                    212-382-0700
                                                                                    Fax: 212-382-0800
                                                                                    Email: lrosenthal@ostrolenk.com
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                                     1/32
3/13/2019
        Case    2:18-cv-03658-PA-MAA DocumentCM/ECF
                                              59-4 - California Central DistrictPage 3 of 33 Page ID #:922
                                                     Filed 03/14/19
                                                                   PRO HAC VICE
                                                                   ATTORNEY TO BE NOTICED

                                                                                  Max Moskowitz
                                                                                  Ostrolenk Faber LLP
                                                                                  1180 Avenue of the Americas 7th Floor
                                                                                  New York, NY 10036
                                                                                  212-382-07100
                                                                                  Fax: 212-382-0888
                                                                                  Email: mmoskowitz@ostrolenk.com
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Michael F Hurley
                                                                                  Osterlenk Faber LLP
                                                                                  1180 Avenue of the Americas 7th Floor
                                                                                  New York, NY 10036
                                                                                  212-382-0700
                                                                                  Fax: 212-382-0888
                                                                                  Email: mhurley@ostrolenk.com
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED
 Defendant
 Electronic Cigarettes, Inc                                           represented by K Tom Kohan
 a New York corporation                                                              (See above for address)
 doing business as                                                                   ATTORNEY TO BE NOTICED
 Wholesale Vapor
                                                                                  Lawrence S Rosenthal
                                                                                  (See above for address)
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Max Moskowitz
                                                                                  (See above for address)
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Michael F Hurley
                                                                                  (See above for address)
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

 Defendant
 LA Vapor, Inc                                                        represented by K Tom Kohan
 a California corporation                                                            (See above for address)
                                                                                     ATTORNEY TO BE NOTICED

                                                                                  Lawrence S Rosenthal
                                                                                  (See above for address)
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Max Moskowitz
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                                   2/32
3/13/2019
        Case    2:18-cv-03658-PA-MAA DocumentCM/ECF
                                              59-4 - California Central DistrictPage 4 of 33 Page ID #:923
                                                     Filed 03/14/19
                                                                   (See above for address)
                                                                   PRO HAC VICE
                                                                   ATTORNEY TO BE NOTICED

                                                                                    Michael F Hurley
                                                                                    (See above for address)
                                                                                    PRO HAC VICE
                                                                                    ATTORNEY TO BE NOTICED

 Defendant
 Madvapes Holdings, LLC                                               represented by K Tom Kohan
 a North Carolina limited liability company                                          (See above for address)
                                                                                     ATTORNEY TO BE NOTICED

                                                                                    Lawrence S Rosenthal
                                                                                    (See above for address)
                                                                                    PRO HAC VICE
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Max Moskowitz
                                                                                    (See above for address)
                                                                                    PRO HAC VICE
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Michael F Hurley
                                                                                    (See above for address)
                                                                                    PRO HAC VICE
                                                                                    ATTORNEY TO BE NOTICED
 Defendant
 RRV Enterprises LLC                                                  represented by Patrick F Bright
 an Oklahoma limited liability company                                               Wagner Anderson and Bright PC
 TERMINATED: 06/21/2017                                                              10524 West Pico Boulevard Suite 214
 doing business as                                                                   Los Angeles, CA 90064
 Vapor World                                                                         310-876-1831
 TERMINATED: 06/21/2017                                                              Fax: 310-559-9133
                                                                                     Email: pbright@brightpatentlaw.com
                                                                                     ATTORNEY TO BE NOTICED

 Defendant
 Shenzhen IVPS Technology Co. Ltd                                     represented by David Van Der Laan
 a Chinese corporation                                                               Locke Lord LLP
                                                                                     111 South Wacker Drive
                                                                                     Chicago, IL 60606
                                                                                     312-201-2975
                                                                                     Fax: 855-595-4323
                                                                                     Email: dave.vanderlaan@lockelord.com
                                                                                     PRO HAC VICE
                                                                                     ATTORNEY TO BE NOTICED

                                                                                    Franz Phillip Hosp
                                                                                    Foley & Lardner
                                                                                    555 South Flower Street

https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                                     3/32
3/13/2019
        Case    2:18-cv-03658-PA-MAA DocumentCM/ECF
                                              59-4 - California Central DistrictPage 5 of 33 Page ID #:924
                                                     Filed 03/14/19
                                                                   Suite 3300
                                                                   Los Angeles, CA 90071
                                                                   213-972-4556
                                                                   Fax: 213-486-0065
                                                                   Email: phosp@lockelord.com
                                                                   ATTORNEY TO BE NOTICED

                                                                                  Jonathan B Turpin
                                                                                  Locke Lord LLP
                                                                                  111 South Wacker Drive
                                                                                  Chicago, IL 60606
                                                                                  312-443-0277
                                                                                  Fax: 312-896-6300
                                                                                  Email: jonathan.turpin@lockelord.com
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Matthew T Furton
                                                                                  Locke Lord LLP
                                                                                  111 South Wacker Drive
                                                                                  Chicago, IL 60606
                                                                                  312-443-0445
                                                                                  Fax: 312-896-6445
                                                                                  Email: mfurton@lockelord.com
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED
 Defendant
 Shenzhen IVPS Technology Co., Ltd.                                   represented by David Van Der Laan
 fka Shenzhen Smok Technology Co., Ltd.                                              (See above for address)
                                                                                     PRO HAC VICE
                                                                                     ATTORNEY TO BE NOTICED

                                                                                  Franz Phillip Hosp
                                                                                  (See above for address)
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Jonathan B Turpin
                                                                                  (See above for address)
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Matthew T Furton
                                                                                  (See above for address)
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED
 Defendant
 Vapetrik LLC                                                         represented by K Tom Kohan
 a North Carolina limited liability company                                          (See above for address)
 doing business as                                                                   ATTORNEY TO BE NOTICED
 Rip Tripper
                                                                                  Max Moskowitz
                                                                                  (See above for address)
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                                  4/32
3/13/2019
        Case    2:18-cv-03658-PA-MAA DocumentCM/ECF
                                              59-4 - California Central DistrictPage 6 of 33 Page ID #:925
                                                     Filed 03/14/19
                                                                   ATTORNEY TO BE NOTICED

                                                                                   Michael F Hurley
                                                                                   (See above for address)
                                                                                   PRO HAC VICE
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Lawrence S Rosenthal
                                                                                   (See above for address)
                                                                                   ATTORNEY TO BE NOTICED

 Defendant
 Lan and Mike International Trading Inc                               represented by K Tom Kohan
 a California corporation                                                            (See above for address)
 doing business as                                                                   ATTORNEY TO BE NOTICED
 VaporDNA
                                                                                   Lawrence S Rosenthal
                                                                                   (See above for address)
                                                                                   PRO HAC VICE
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Max Moskowitz
                                                                                   (See above for address)
                                                                                   PRO HAC VICE
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Michael F Hurley
                                                                                   (See above for address)
                                                                                   PRO HAC VICE
                                                                                   ATTORNEY TO BE NOTICED

 Defendant
 Vapor Authority, Inc                                                 represented by K Tom Kohan
 a California corporation                                                            (See above for address)
                                                                                     ATTORNEY TO BE NOTICED

                                                                                   Lawrence S Rosenthal
                                                                                   (See above for address)
                                                                                   PRO HAC VICE
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Max Moskowitz
                                                                                   (See above for address)
                                                                                   PRO HAC VICE
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Michael F Hurley
                                                                                   (See above for address)
                                                                                   PRO HAC VICE
                                                                                   ATTORNEY TO BE NOTICED

 Defendant
 Vapor Range, Inc                                                     represented by K Tom Kohan

https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                        5/32
3/13/2019
        Case2:18-cv-03658-PA-MAA DocumentCM/ECF
                                          59-4 - California Central DistrictPage 7 of 33 Page ID #:926
                                                 Filed 03/14/19
 a California corporation                                      (See above for address)
                                                               ATTORNEY TO BE NOTICED

                                                                                  Lawrence S Rosenthal
                                                                                  (See above for address)
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Max Moskowitz
                                                                                  (See above for address)
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Michael F Hurley
                                                                                  (See above for address)
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

 Defendant
 Vapro Supply, LLC                                                    represented by K Tom Kohan
 a Texas limited liability company                                                   (See above for address)
                                                                                     ATTORNEY TO BE NOTICED

                                                                                  Lawrence S Rosenthal
                                                                                  (See above for address)
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Max Moskowitz
                                                                                  (See above for address)
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Michael F Hurley
                                                                                  (See above for address)
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

 Defendant
 E-CIG Gallery Wholesale and                                          represented by K Tom Kohan
 Distribution, Inc                                                                   (See above for address)
 a California corporation                                                            ATTORNEY TO BE NOTICED

                                                                                  Lawrence S Rosenthal
                                                                                  (See above for address)
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Max Moskowitz
                                                                                  (See above for address)
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Michael F Hurley
                                                                                  (See above for address)
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                        6/32
3/13/2019
        Case    2:18-cv-03658-PA-MAA DocumentCM/ECF
                                              59-4 - California Central DistrictPage 8 of 33 Page ID #:927
                                                     Filed 03/14/19
                                                                   PRO HAC VICE
                                                                   ATTORNEY TO BE NOTICED
 Defendant
 Does
 1 through 10, inclusive
 Counter Claimant
 AMV Holdings, LLC                                                    represented by Lawrence S Rosenthal
                                                                                     (See above for address)
                                                                                     LEAD ATTORNEY
                                                                                     PRO HAC VICE
                                                                                     ATTORNEY TO BE NOTICED

 Mediator (ADR Panel)
 Gail M. Title

 Counter Claimant
 Vapor Authority, Inc                                                 represented by K Tom Kohan
 a California corporation                                                            (See above for address)
                                                                                     ATTORNEY TO BE NOTICED

                                                                                  Lawrence S Rosenthal
                                                                                  (See above for address)
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Max Moskowitz
                                                                                  (See above for address)
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Michael F Hurley
                                                                                  (See above for address)
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

 Counter Claimant
 Electronic Cigarettes, Inc                                           represented by K Tom Kohan
 a New York corporation                                                              (See above for address)
                                                                                     ATTORNEY TO BE NOTICED

                                                                                  Lawrence S Rosenthal
                                                                                  (See above for address)
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Max Moskowitz
                                                                                  (See above for address)
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Michael F Hurley
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                        7/32
3/13/2019
        Case    2:18-cv-03658-PA-MAA DocumentCM/ECF
                                              59-4 - California Central DistrictPage 9 of 33 Page ID #:928
                                                     Filed 03/14/19
                                                                   (See above for address)
                                                                   PRO HAC VICE
                                                                   ATTORNEY TO BE NOTICED

 Counter Claimant
 Vapor Range, Inc                                                     represented by K Tom Kohan
 a California corporation                                                            (See above for address)
                                                                                     ATTORNEY TO BE NOTICED

                                                                                  Lawrence S Rosenthal
                                                                                  (See above for address)
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Max Moskowitz
                                                                                  (See above for address)
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Michael F Hurley
                                                                                  (See above for address)
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

 Counter Claimant
 D and A Distribution, LLC                                            represented by K Tom Kohan
 a Georgia limited liability company                                                 (See above for address)
                                                                                     ATTORNEY TO BE NOTICED

                                                                                  Lawrence S Rosenthal
                                                                                  (See above for address)
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Max Moskowitz
                                                                                  (See above for address)
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Michael F Hurley
                                                                                  (See above for address)
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

 Counter Claimant
 E-CIG Gallery Wholesale and                                          represented by K Tom Kohan
 Distribution, Inc                                                                   (See above for address)
 a California corporation                                                            ATTORNEY TO BE NOTICED

                                                                                  Lawrence S Rosenthal
                                                                                  (See above for address)
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                        8/32
3/13/2019
       Case    2:18-cv-03658-PA-MAA Document CM/ECF
                                             59-4 - Filed
                                                    California Central DistrictPage 10 of 33 Page ID #:929
                                                            03/14/19

                                                                                     Max Moskowitz
                                                                                     (See above for address)
                                                                                     PRO HAC VICE
                                                                                     ATTORNEY TO BE NOTICED

                                                                                     Michael F Hurley
                                                                                     (See above for address)
                                                                                     PRO HAC VICE
                                                                                     ATTORNEY TO BE NOTICED
 Counter Claimant
 LA Vapor, Inc                                                        represented by K Tom Kohan
 a California corporation                                                            (See above for address)
                                                                                     ATTORNEY TO BE NOTICED

                                                                                     Lawrence S Rosenthal
                                                                                     (See above for address)
                                                                                     PRO HAC VICE
                                                                                     ATTORNEY TO BE NOTICED

                                                                                     Max Moskowitz
                                                                                     (See above for address)
                                                                                     PRO HAC VICE
                                                                                     ATTORNEY TO BE NOTICED

                                                                                     Michael F Hurley
                                                                                     (See above for address)
                                                                                     PRO HAC VICE
                                                                                     ATTORNEY TO BE NOTICED
 Counter Claimant
 Vapro Supply, LLC                                                    represented by K Tom Kohan
 a Texas limited liability company                                                   (See above for address)
                                                                                     ATTORNEY TO BE NOTICED

                                                                                     Lawrence S Rosenthal
                                                                                     (See above for address)
                                                                                     PRO HAC VICE
                                                                                     ATTORNEY TO BE NOTICED

                                                                                     Max Moskowitz
                                                                                     (See above for address)
                                                                                     ATTORNEY TO BE NOTICED

                                                                                     Michael F Hurley
                                                                                     (See above for address)
                                                                                     PRO HAC VICE
                                                                                     ATTORNEY TO BE NOTICED

 Counter Claimant
 Lan and Mike International Trading Inc                               represented by K Tom Kohan
 a California corporation                                                            (See above for address)

https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                        9/32
3/13/2019
       Case    2:18-cv-03658-PA-MAA Document CM/ECF
                                             59-4 - Filed
                                                    California Central DistrictPage 11 of 33 Page ID #:930
                                                            03/14/19
                                                                  ATTORNEY TO BE NOTICED

                                                                                   Lawrence S Rosenthal
                                                                                   (See above for address)
                                                                                   PRO HAC VICE
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Max Moskowitz
                                                                                   (See above for address)
                                                                                   PRO HAC VICE
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Michael F Hurley
                                                                                   (See above for address)
                                                                                   PRO HAC VICE
                                                                                   ATTORNEY TO BE NOTICED
 Counter Claimant
 Madvapes Holdings, LLC                                               represented by K Tom Kohan
 a North Carolina limited liability company                                          (See above for address)
                                                                                     ATTORNEY TO BE NOTICED

                                                                                   Lawrence S Rosenthal
                                                                                   (See above for address)
                                                                                   PRO HAC VICE
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Max Moskowitz
                                                                                   (See above for address)
                                                                                   PRO HAC VICE
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Michael F Hurley
                                                                                   (See above for address)
                                                                                   PRO HAC VICE
                                                                                   ATTORNEY TO BE NOTICED


 V.
 Counter Defendant
 Mike Sarieddine                                                      represented by Stephen Charles McArthur
                                                                                     (See above for address)
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

 Counter Claimant
 Shenzhen IVPS Technology Co. Ltd                                     represented by David Van Der Laan
 a Chinese corporation                                                               (See above for address)
                                                                                     ATTORNEY TO BE NOTICED

                                                                                   Franz Phillip Hosp
                                                                                   (See above for address)
                                                                                   ATTORNEY TO BE NOTICED
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                         10/32
3/13/2019
       Case    2:18-cv-03658-PA-MAA Document CM/ECF
                                             59-4 - Filed
                                                    California Central DistrictPage 12 of 33 Page ID #:931
                                                            03/14/19

                                                                                   Jonathan B Turpin
                                                                                   (See above for address)
                                                                                   PRO HAC VICE
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Matthew T Furton
                                                                                   (See above for address)
                                                                                   ATTORNEY TO BE NOTICED

 Counter Claimant
 Shenzhen Smok Technology Co. Ltd                                     represented by David Van Der Laan
 a Chinese corporation                                                               (See above for address)
                                                                                     ATTORNEY TO BE NOTICED

                                                                                   Franz Phillip Hosp
                                                                                   (See above for address)
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Matthew T Furton
                                                                                   (See above for address)
                                                                                   ATTORNEY TO BE NOTICED


 V.
 Counter Defendant
 Mike Sarieddine                                                      represented by Stephen Charles McArthur
                                                                                     (See above for address)
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                   Valerie Michelle McConnell
                                                                                   McArthur Law Firm
                                                                                   11400 West Olympic Boulevard Suite 200
                                                                                   Los Angeles, CA 90064
                                                                                   323-639-4455
                                                                                   Email: valerie@smcarthurlaw.com
                                                                                   ATTORNEY TO BE NOTICED

 Counter Claimant
 Vapetrik LLC                                                         represented by K Tom Kohan
 a North Carolina limited liability company                                          (See above for address)
                                                                                     ATTORNEY TO BE NOTICED

                                                                                   Michael F Hurley
                                                                                   (See above for address)
                                                                                   PRO HAC VICE
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Lawrence S Rosenthal
                                                                                   (See above for address)
                                                                                   ATTORNEY TO BE NOTICED

https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                                 11/32
3/13/2019 2:18-cv-03658-PA-MAA Document CM/ECF
       Case                             59-4 - Filed
                                               California Central DistrictPage 13 of 33 Page ID #:932
                                                       03/14/19
 Counter Claimant
 Madvapes Holdings, LLC                                               represented by K Tom Kohan
 a North Carolina limited liability company                                          (See above for address)
                                                                                     ATTORNEY TO BE NOTICED

                                                                                   Lawrence S Rosenthal
                                                                                   (See above for address)
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Max Moskowitz
                                                                                   (See above for address)
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Michael F Hurley
                                                                                   (See above for address)
                                                                                   PRO HAC VICE
                                                                                   ATTORNEY TO BE NOTICED


 V.
 Counter Defendant
 Mike Sarieddine                                                      represented by Stephen Charles McArthur
                                                                                     (See above for address)
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                   Valerie Michelle McConnell
                                                                                   (See above for address)
                                                                                   ATTORNEY TO BE NOTICED


  Date Filed             #     Docket Text
  03/28/2017              1 COMPLAINT Receipt No: 0973-19587224 - Fee: $400, filed by plaintiff Mike
                            Sarieddine. (Attachments: # 1 Exhibit 1: Settlement Agreement) (Attorney Stephen
                            Charles McArthur added to party Mike Sarieddine(pty:pla))(McArthur, Stephen)
                            (Entered: 03/28/2017)
  03/28/2017              2 CIVIL COVER SHEET filed by Plaintiff Mike Sarieddine. (McArthur, Stephen)
                            (Entered: 03/28/2017)
  03/28/2017              3 CERTIFICATE of Interested Parties filed by Plaintiff Mike Sarieddine, (McArthur,
                            Stephen) (Entered: 03/28/2017)
  03/29/2017              4 NOTICE OF ASSIGNMENT to District Judge Dale S. Fischer and Magistrate Judge
                            Michael R. Wilner. (et) (Entered: 03/29/2017)
  03/29/2017              5 NOTICE TO PARTIES OF COURT-DIRECTED ADR PROGRAM filed. (et) (Entered:
                            03/29/2017)
  03/29/2017              6 NOTICE TO COUNSEL RE: Copyright, Patent and Trademark Reporting Requirements.
                            Counsel shall file the appropriate AO-120 and/or AO-121 form with the Clerk within 10
                            days. (et) (Entered: 03/29/2017)
  03/29/2017              7 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                            by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 03/29/2017)
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                         12/32
3/13/2019
       Case    2:18-cv-03658-PA-MAA Document CM/ECF
                                             59-4 - Filed
                                                    California Central DistrictPage 14 of 33 Page ID #:933
                                                            03/14/19
  03/29/2017              8 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                            by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 03/29/2017)
  03/29/2017              9 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                            by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 03/29/2017)
  03/29/2017             10 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                            by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 03/29/2017)
  03/29/2017             11 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                            by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 03/29/2017)
  03/29/2017             12 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                            by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 03/29/2017)
  03/29/2017             13 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                            by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 03/29/2017)
  03/29/2017             14 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                            by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 03/29/2017)
  03/29/2017             15 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                            by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 03/29/2017)
  03/29/2017             16 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                            by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 03/29/2017)
  03/29/2017             17 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                            by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 03/29/2017)
  03/29/2017             18 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                            by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 03/29/2017)
  03/29/2017             19 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                            by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 03/29/2017)
  03/29/2017             20 REPORT ON THE FILING OF AN ACTION Regarding a Patent or a Trademark (Initial
                            Notification) filed by Mike Sarieddine. (McArthur, Stephen) (Entered: 03/29/2017)
  03/30/2017             21 STANDING ORDER FOR CASES ASSIGNED TO JUDGE DALE S. FISCHER upon
                            filing of the complaint by Judge Dale S. Fischer. If a party would be entitled to attorneys
                            fees, counsel are referred to the Order Re Fees found on Courts website under Judge
                            Fischer's Procedures and Schedules contained in the Judges Requirements tab. Read all
                            Orders carefully. They govern this case and differ in some respects from the Local Rules.
                            COUNSEL ARE ORDERED TO PROVIDE A MANDATORY CHAMBERS COPY OF
                            THE COMPLAINT, NOTICE OF REMOVAL, AND ANY OTHER INITIATING
                            DOCUMENTS. (ah) (Entered: 03/30/2017)
  04/03/2017             22 NOTICE OF DEFICIENCIES in Request to Issue Summons RE: Summons Request 17 ,
                            Summons Request 11 , Summons Request 9 , Summons Request 15 , Summons Request
                            10 , Summons Request 16 , Summons Request 19 , Summons Request 14 , Summons
                            Request 8 , Summons Request 13 , Summons Request 7 , Summons Request 18 ,
                            Summons Request 12 . The following error(s) was found: The caption of the summons
                            must match the caption of the complaint verbatim. If the caption is too large to fit in the
                            space provided, enter the name of the first party and then write see attached.Next, attach a
                            face page of the complaint or a second page addendum to the Summons. The summons
                            cannot be issued until this defect has been corrected. Please correct the defect and re-file
                            your request. (bp) (Entered: 04/03/2017)

https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                              13/32
3/13/2019
       Case2:18-cv-03658-PA-MAA Document CM/ECF   59-4 - Filed
                                                         California Central DistrictPage 15 of 33 Page ID #:934
                                                                 03/14/19
  04/03/2017      23 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                      by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 04/03/2017)
  04/03/2017             24 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                            by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 04/03/2017)
  04/03/2017             25 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                            by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 04/03/2017)
  04/03/2017             26 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                            by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 04/03/2017)
  04/03/2017             27 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                            by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 04/03/2017)
  04/03/2017             28 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                            by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 04/04/2017)
  04/04/2017             29 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                            by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 04/04/2017)
  04/04/2017             30 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                            by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 04/04/2017)
  04/04/2017             31 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                            by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 04/04/2017)
  04/04/2017             32 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                            by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 04/04/2017)
  04/04/2017             33 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                            by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 04/04/2017)
  04/04/2017             34 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                            by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 04/04/2017)
  04/04/2017             35 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                            by plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered: 04/04/2017)
  04/04/2017             36 21 DAY Summons Issued re Complaint (Attorney Civil Case Opening) 1 as to Defendant
                            D and A Distribution, LLC. (bp) (Entered: 04/04/2017)
  04/04/2017             37 21 DAY Summons Issued re Complaint (Attorney Civil Case Opening) 1 as to Defendant
                            E-CIG Gallery Wholesale and Distribution, Inc. (bp) (Entered: 04/04/2017)
  04/04/2017             38 21 DAY Summons Issued re Complaint (Attorney Civil Case Opening) 1 as to Defendant
                            Electronic Cigarettes, Inc. (bp) (Entered: 04/04/2017)
  04/04/2017             39 21 DAY Summons Issued re Complaint (Attorney Civil Case Opening) 1 as to Defendant
                            LA Vapor, Inc. (bp) (Entered: 04/04/2017)
  04/04/2017             40 21 DAY Summons Issued re Complaint (Attorney Civil Case Opening) 1 as to Defendant
                            Lan and Mike International Trading Inc. (bp) (Entered: 04/04/2017)
  04/04/2017             41 21 DAY Summons Issued re Complaint (Attorney Civil Case Opening) 1 as to Defendant
                            Madvapes Holdings, LLC. (bp) (Entered: 04/04/2017)
  04/04/2017             42 21 DAY Summons Issued re Complaint (Attorney Civil Case Opening) 1 as to Defendant
                            Shenzhen IVPS Technology Co. Ltd. (bp) (Entered: 04/04/2017)
  04/04/2017             43 21 DAY Summons Issued re Complaint (Attorney Civil Case Opening) 1 as to Defendant
                            Vapro Supply, LLC. (bp) (Entered: 04/04/2017)
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                        14/32
3/13/2019
       Case    2:18-cv-03658-PA-MAA Document CM/ECF
                                             59-4 - Filed
                                                    California Central DistrictPage 16 of 33 Page ID #:935
                                                            03/14/19
  04/04/2017             44 21 DAY Summons Issued re Complaint (Attorney Civil Case Opening) 1 as to Defendant
                            RRV Enterprises LLC. (bp) (Entered: 04/04/2017)
  04/04/2017             45 21 DAY Summons Issued re Complaint (Attorney Civil Case Opening) 1 as to Defendant
                            Vapor Authority, Inc. (bp) (Entered: 04/04/2017)
  04/04/2017             46 21 DAY Summons Issued re Complaint (Attorney Civil Case Opening) 1 as to Defendant
                            Shenzhen Smok Technology Co. Ltd. (bp) (Entered: 04/04/2017)
  04/04/2017             47 21 DAY Summons Issued re Complaint (Attorney Civil Case Opening) 1 as to Defendant
                            Vapetrik LLC. (bp) (Entered: 04/04/2017)
  04/04/2017             48 21 DAY Summons Issued re Complaint (Attorney Civil Case Opening) 1 as to Defendant
                            Vapor Range, Inc. (bp) (Entered: 04/04/2017)
  04/05/2017             49 Notice to Parties: ADA Disability Access Litigation. (ah) (Entered: 04/05/2017)
  04/06/2017             50 NOTICE OF CLERICAL ERROR: Due to clerical error Re: Notice to Parties ADA
                            Disability Access Litigation (ADR-20) 49 . Order filed in the incorrect case. Document
                            No. 49 is stricken. (ah) (Entered: 04/06/2017)
  05/04/2017             51 PROOF OF SERVICE Executed by Plaintiff Mike Sarieddine, upon Defendant D and A
                            Distribution, LLC served on 4/17/2017, answer due 5/8/2017. Service of the Summons
                            and Complaint were executed upon Robert Ali in compliance with Federal Rules of Civil
                            Procedure by personal service.Original Summons NOT returned. (McArthur, Stephen)
                            (Entered: 05/04/2017)
  05/04/2017             52 PROOF OF SERVICE Executed by Plaintiff Mike Sarieddine, upon Defendant E-CIG
                            Gallery Wholesale and Distribution, Inc served on 4/14/2017, answer due 5/5/2017.
                            Service of the Summons and Complaint were executed upon Lupe Mares, agent for
                            service in compliance with Federal Rules of Civil Procedure by personal service.Original
                            Summons NOT returned. (McArthur, Stephen) (Entered: 05/04/2017)
  05/04/2017             53 PROOF OF SERVICE Executed by Plaintiff Mike Sarieddine, upon Defendant Vapor
                            Authority, Inc served on 4/17/2017, answer due 5/8/2017. Service of the Summons and
                            Complaint were executed upon Gabriel Medina, agent in compliance with Federal Rules
                            of Civil Procedure by personal service.Original Summons NOT returned. (McArthur,
                            Stephen) (Entered: 05/04/2017)
  05/04/2017             54 PROOF OF SERVICE Executed by Plaintiff Mike Sarieddine, upon Defendant Vapor
                            Range, Inc served on 4/12/2017, answer due 5/3/2017. Service of the Summons and
                            Complaint were executed upon Jerry Thruman in compliance with Federal Rules of Civil
                            Procedure by personal service.Original Summons NOT returned. (McArthur, Stephen)
                            (Entered: 05/04/2017)
  05/04/2017             55 PROOF OF SERVICE Executed by Plaintiff Mike Sarieddine, upon Defendant Vapro
                            Supply, LLC served on 4/13/2017, answer due 5/4/2017. Service of the Summons and
                            Complaint were executed upon Sparre Process Serving in compliance with Federal Rules
                            of Civil Procedure by personal service.Original Summons NOT returned. (McArthur,
                            Stephen) (Entered: 05/04/2017)
  05/04/2017             56 PROOF OF SERVICE Executed by Plaintiff Mike Sarieddine, upon Defendant LA
                            Vapor, Inc served on 4/14/2017, answer due 5/5/2017. Service of the Summons and
                            Complaint were executed upon Lily Zhou, agent in compliance with Federal Rules of
                            Civil Procedure by personal service.Original Summons NOT returned. (McArthur,
                            Stephen) (Entered: 05/04/2017)
  05/04/2017             57 PROOF OF SERVICE Executed by Plaintiff Mike Sarieddine, upon Defendant Electronic
                            Cigarettes, Inc served on 4/11/2017, answer due 5/2/2017. Service of the Summons and
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                              15/32
3/13/2019
       Case    2:18-cv-03658-PA-MAA Document CM/ECF  59-4 - Filed
                                                             California Central DistrictPage 17 of 33 Page ID #:936
                                                                     03/14/19
                          Complaint were executed upon Ryan Sullivan, agent in compliance with Federal Rules of
                          Civil Procedure by personal service.Original Summons NOT returned. (McArthur,
                          Stephen) (Entered: 05/04/2017)
  05/04/2017             58 PROOF OF SERVICE Executed by Plaintiff Mike Sarieddine, upon Defendant RRV
                            Enterprises LLC served on 4/17/2017, answer due 5/8/2017. Service of the Summons and
                            Complaint were executed upon John, manager in compliance with Federal Rules of Civil
                            Procedure by personal service.Original Summons NOT returned. (McArthur, Stephen)
                            (Entered: 05/04/2017)
  05/05/2017             59 NOTICE TO FILER OF DEFICIENCIES in Electronically Filed Documents RE: Service
                            of Summons and Complaint Returned Executed (21 days), 58 , Service of Summons and
                            Complaint Returned Executed (21 days), 51 . The following error(s) was found: Title
                            page is missing. In response to this notice the court may order (1) an amended or correct
                            document to be filed (2) the document stricken or (3) take other action as the court deems
                            appropriate. You need not take any action in response to this notice unless and until the
                            court directs you to do so. (bp) (Entered: 05/08/2017)
  05/08/2017             60 PROOF OF SERVICE Executed by Plaintiff Mike Sarieddine, upon Defendant Service of
                            the Summons and Complaint were executed upon agent in compliance with Federal Rules
                            of Civil Procedure by personal service.Original Summons NOT returned. (McArthur,
                            Stephen) (Entered: 05/08/2017)
  05/08/2017             61 PROOF OF SERVICE Executed by Plaintiff Mike Sarieddine, upon Defendant Service of
                            the Summons and Complaint were executed upon Lupe Mares, agent for service in
                            compliance with Federal Rules of Civil Procedure by personal service.Original Summons
                            NOT returned. (McArthur, Stephen) (Entered: 05/08/2017)
  05/10/2017             62 PROOF OF SERVICE Executed by Plaintiff Mike Sarieddine, upon Defendant Service of
                            the Summons and Complaint were executed upon Ryan Sullivan, agent in compliance
                            with Federal Rules of Civil Procedure by personal service.Original Summons NOT
                            returned. Electronic Cigarettes, Inc. (McArthur, Stephen) (Entered: 05/10/2017)
  05/10/2017             63 PROOF OF SERVICE Executed by Plaintiff Mike Sarieddine, upon Defendant Service of
                            the Summons and Complaint were executed upon Lily Zhou, agent in compliance with
                            Federal Rules of Civil Procedure by personal service.Original Summons NOT returned.
                            LA Vapor, Inc. (McArthur, Stephen) (Entered: 05/10/2017)
  05/10/2017             64 PROOF OF SERVICE Executed by Plaintiff Mike Sarieddine, upon Defendant Service of
                            the Summons and Complaint were executed upon John, manager in compliance with
                            Federal Rules of Civil Procedure by personal service.Original Summons NOT returned.
                            RRV Enterprise (McArthur, Stephen) (Entered: 05/10/2017)
  05/10/2017             65 PROOF OF SERVICE Executed by Plaintiff Mike Sarieddine, upon Defendant Service of
                            the Summons and Complaint were executed upon Gabriel Medina, agent in compliance
                            with Federal Rules of Civil Procedure by personal service.Original Summons NOT
                            returned. Vapor Authority (McArthur, Stephen) (Entered: 05/10/2017)
  05/10/2017             66 PROOF OF SERVICE Executed by Plaintiff Mike Sarieddine, upon Defendant Service of
                            the Summons and Complaint were executed upon Jerry Thruman in compliance with
                            Federal Rules of Civil Procedure by personal service.Original Summons NOT returned.
                            Vapor Range (McArthur, Stephen) (Entered: 05/10/2017)
  05/10/2017             67 PROOF OF SERVICE Executed by Plaintiff Mike Sarieddine, upon Defendant Vapro
                            Supply, LLC served on 4/17/2017, answer due 5/8/2017. Service of the Summons and
                            Complaint were executed upon agent, Capitol Corporate Services Inc. in compliance with
                            Federal Rules of Civil Procedure by personal service.Original Summons NOT returned.
                            Vapro Supply (McArthur, Stephen) (Entered: 05/10/2017)
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                             16/32
3/13/2019
       Case    2:18-cv-03658-PA-MAA Document CM/ECF
                                             59-4 - Filed
                                                    California Central DistrictPage 18 of 33 Page ID #:937
                                                            03/14/19
  05/11/2017             68 PROOF OF SERVICE Executed by Plaintiff Mike Sarieddine, upon Defendant Lan and
                            Mike International Trading Inc served on 5/10/2017, answer due 5/31/2017. Service of
                            the Summons and Complaint were executed upon Jane Doe, co-occupant in compliance
                            with Federal Rules of Civil Procedure by personal service.Original Summons NOT
                            returned. Lan & Mike (McArthur, Stephen) (Entered: 05/11/2017)
  05/14/2017             69 PROOF OF SERVICE Executed by Plaintiff Mike Sarieddine, upon Defendant Vapetrik
                            LLC served on 5/2/2017, answer due 5/23/2017. Service of the Summons and Complaint
                            were executed upon North Carolina Secretary of State, agent for service in compliance
                            with Federal Rules of Civil Procedure by personal service.Original Summons NOT
                            returned. Vapetrik (McArthur, Stephen) (Entered: 05/14/2017)
  05/14/2017             70 PROOF OF SERVICE Executed by Plaintiff Mike Sarieddine, upon Defendant Madvapes
                            Holdings, LLC served on 4/27/2015, answer due 5/18/2015. Service of the Summons and
                            Complaint were executed upon Mark Hoogendoorn, CEO in compliance with Federal
                            Rules of Civil Procedure by personal service.Original Summons NOT returned.
                            MadVapes (McArthur, Stephen) (Entered: 05/14/2017)
  05/26/2017             71 NOTICE OF MOTION AND MOTION for Preliminary Injunction re Trademark
                            Infringement . Motion filed by plaintiff Mike Sarieddine. Motion set for hearing on
                            6/26/2017 at 01:30 PM before Judge Dale S. Fischer. (Attachments: # 1 Memorandum of
                            Points and Authorities, # 2 Declaration of Mike Sarieddine, # 3 Exhibit A, # 4 Exhibit B,
                            # 5 Exhibit C, # 6 Exhibit D, # 7 Exhibit E, # 8 Exhibit F, # 9 Exhibit G, # 10 Exhibit H,
                            # 11 Exhibit I, # 12 Exhibit J, # 13 Exhibit K, # 14 Exhibit L, # 15 Exhibit M, # 16
                            Exhibit N, # 17 Exhibit O, # 18 Exhibit P, # 19 Exhibit Q, # 20 Declaration Of Stephen
                            McArthur, # 21 Exhibit A, # 22 Exhibit B, # 23 Exhibit C, # 24 Exhibit D, # 25 Exhibit
                            E, # 26 Exhibit F, # 27 Exhibit G, # 28 Exhibit H, # 29 Exhibit I, # 30 Exhibit J, # 31
                            Proposed Order) (McArthur, Stephen) (Entered: 05/26/2017)
  05/26/2017             72 APPLICATION to file document Exhibits E, O and P to Declaration of Mike Sarieddine
                            In Support of Motion for Preliminary Injunction under seal filed by Plaintiff Mike
                            Sarieddine. (Attachments: # 1 Proposed Order, # 2 Redacted Document Exhibit E, # 3
                            Redacted Document Exhibit O, # 4 Redacted Document Exhibit P)(McArthur, Stephen)
                            (Entered: 05/26/2017)
  05/26/2017             73 SEALED DECLARATION IN SUPPORT OF APPLICATION to file document Exhibits
                            E, O and P to Declaration of Mike Sarieddine In Support of Motion for Preliminary
                            Injunction under seal 72 filed by Plaintiff Mike Sarieddine. (Attachments: # 1 Unredacted
                            Document Exhibit E, # 2 Unredacted Document Exhibit O, # 3 Unredacted Document
                            Exhibit P)(McArthur, Stephen) (Entered: 05/26/2017)
  05/30/2017             74 EX PARTE APPLICATION for Temporary Restraining Order as to trademark
                            infringement filed by plaintiff Mike Sarieddine. Ex Parte Application set for hearing on
                            6/5/2017 at 01:30 PM before Judge Dale S. Fischer. (Attachments: # 1 Declaration, # 2
                            Exhibit, # 3 Declaration, # 4 Exhibit, # 5 Proposed Order) (McArthur, Stephen) (Entered:
                            05/30/2017)
  05/31/2017             75 OPPOSITION re: EX PARTE APPLICATION for Temporary Restraining Order as to
                            trademark infringement 74 filed by Defendants Shenzhen IVPS Technology Co. Ltd,
                            Shenzhen Smok Technology Co. Ltd. (Attorney F Phillip Hosp added to party Shenzhen
                            IVPS Technology Co. Ltd(pty:dft), Attorney F Phillip Hosp added to party Shenzhen
                            Smok Technology Co. Ltd(pty:dft))(Hosp, F) (Entered: 05/31/2017)
  05/31/2017             76 OPPOSITION re: EX PARTE APPLICATION for Temporary Restraining Order as to
                            trademark infringement 74 filed by Defendants Shenzhen IVPS Technology Co. Ltd,
                            Shenzhen Smok Technology Co. Ltd. (Hosp, F) (Entered: 05/31/2017)

https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                             17/32
3/13/2019
       Case2:18-cv-03658-PA-MAA Document CM/ECF  59-4 - Filed
                                                        California Central DistrictPage 19 of 33 Page ID #:938
                                                                03/14/19
  05/31/2017      77 NOTICE OF ERRATA filed by Defendants Shenzhen IVPS Technology Co. Ltd,
                      Shenzhen Smok Technology Co. Ltd. correcting Objection/Opposition (Motion related),
                      75 (Hosp, F) (Entered: 05/31/2017)
  05/31/2017             78 (STRICKEN PURSUANT TO DKT. 83) Opposition re: EX PARTE APPLICATION for
                            Temporary Restraining Order as to trademark infringement 74 filed by Defendants D and
                            A Distribution, LLC, E-CIG Gallery Wholesale and Distribution, Inc, Electronic
                            Cigarettes, Inc, LA Vapor, Inc, Lan and Mike International Trading Inc, Madvapes
                            Holdings, LLC, Vapor Authority, Inc, Vapor Range, Inc, Vapro Supply, LLC.
                            (Attachments: # 1 Declaration of Lawrence S. Rosenthal)(Attorney K Tom Kohan added
                            to party D and A Distribution, LLC(pty:dft), Attorney K Tom Kohan added to party E-
                            CIG Gallery Wholesale and Distribution, Inc(pty:dft), Attorney K Tom Kohan added to
                            party Electronic Cigarettes, Inc(pty:dft), Attorney K Tom Kohan added to party LA
                            Vapor, Inc(pty:dft), Attorney K Tom Kohan added to party Lan and Mike International
                            Trading Inc(pty:dft), Attorney K Tom Kohan added to party Madvapes Holdings,
                            LLC(pty:dft), Attorney K Tom Kohan added to party Vapor Authority, Inc(pty:dft),
                            Attorney K Tom Kohan added to party Vapor Range, Inc(pty:dft), Attorney K Tom
                            Kohan added to party Vapro Supply, LLC(pty:dft))(Kohan, K) Modified on 6/1/2017
                            (ah). (Entered: 05/31/2017)
  05/31/2017             79 NOTICE of Interested Parties filed by Defendants D and A Distribution, LLC, E-CIG
                            Gallery Wholesale and Distribution, Inc, Electronic Cigarettes, Inc, LA Vapor, Inc, Lan
                            and Mike International Trading Inc, Madvapes Holdings, LLC, Vapor Authority, Inc,
                            Vapro Supply, LLC, (Kohan, K) (Entered: 05/31/2017)
  05/31/2017             80 (STRICKEN PURSUANT TO DKT. 83) EX PARTE APPLICATION to Continue
                            Plaintiff's Motion for Preliminary Injunction from 6/26/2017 to 7/10/2017 Re: NOTICE
                            OF MOTION AND MOTION for Preliminary Injunction re Trademark Infringement .
                            Motion 71 filed by Defendants D and A Distribution, LLC, E-CIG Gallery Wholesale
                            and Distribution, Inc, Electronic Cigarettes, Inc, LA Vapor, Inc, Lan and Mike
                            International Trading Inc, Madvapes Holdings, LLC, Vapor Authority, Inc, Vapor Range,
                            Inc, Vapro Supply, LLC. (Attachments: # 1 Declaration of Lawrence S. Rosenthal, # 2
                            Proposed Order) (Kohan, K) Modified on 6/1/2017 (ah). (Entered: 05/31/2017)
  06/01/2017             81 REPLY in support of EX PARTE APPLICATION for Temporary Restraining Order as to
                            trademark infringement 74 filed by Plaintiff Mike Sarieddine. (Attachments: # 1 Decl.
                            and Exhibit A, # 2 Declaration)(McArthur, Stephen) (Entered: 06/01/2017)
  06/01/2017             82 NOTICE of Interested Parties filed by Defendants Shenzhen IVPS Technology Co. Ltd,
                            Shenzhen Smok Technology Co. Ltd, (Hosp, F) (Entered: 06/01/2017)
  06/01/2017             83 TEXT ONLY ENTRY: (IN CHAMBERS) ORDER STRIKING DOCUMENTS by Judge
                            Dale S. Fischer: Document Nos. 78 and 80 filed on May 31, 2017 are stricken for failure
                            to comply with L.R. 5-4.3.1 - which requires that the PDF image for a document filed
                            with the Court must be created by using word processing software and published to PDF.
                            PDF images created by scanning paper documents are prohibited. THERE IS NO PDF
                            DOCUMENT ASSOCIATED WITH THIS ENTRY. (ah) TEXT ONLY ENTRY
                            (Entered: 06/01/2017)
  06/01/2017             84 Opposition re: EX PARTE APPLICATION for Temporary Restraining Order as to
                            trademark infringement 74 (corrected as to formatting) filed by Defendants D and A
                            Distribution, LLC, E-CIG Gallery Wholesale and Distribution, Inc, Electronic Cigarettes,
                            Inc, LA Vapor, Inc, Lan and Mike International Trading Inc, Madvapes Holdings, LLC,
                            Vapor Authority, Inc, Vapor Range, Inc, Vapro Supply, LLC. (Attachments: # 1
                            Declaration of Lawrence S. Rosenthal)(Kohan, K) (Entered: 06/01/2017)
  06/01/2017             85 Corrected EX PARTE APPLICATION to Continue Plaintiff's Motion for Preliminary
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                               18/32
3/13/2019
       Case    2:18-cv-03658-PA-MAA Document CM/ECF   59-4 - Filed
                                                             California Central DistrictPage 20 of 33 Page ID #:939
                                                                     03/14/19
                          Injunction from 6/26/2017 to 7/10/2017 Re: NOTICE OF MOTION AND MOTION for
                          Preliminary Injunction re Trademark Infringement . Motion 71 filed by Defendants D and
                          A Distribution, LLC, E-CIG Gallery Wholesale and Distribution, Inc, Electronic
                          Cigarettes, Inc, LA Vapor, Inc, Lan and Mike International Trading Inc, Madvapes
                          Holdings, LLC, Vapor Authority, Inc, Vapor Range, Inc, Vapro Supply, LLC.
                          (Attachments: # 1 Declaration of Lawrence S. Rosenthal, # 2 Proposed Order) (Kohan,
                          K) (Entered: 06/01/2017)
  06/02/2017             86 MEMORANDUM in Opposition to Corrected EX PARTE APPLICATION to Continue
                            Plaintiff's Motion for Preliminary Injunction from 6/26/2017 to 7/10/2017 Re: NOTICE
                            OF MOTION AND MOTION for Preliminary Injunction re Trademark Infringement .
                            Motion 71 85 filed by Plaintiff Mike Sarieddine. (Attachments: # 1 Declaration and
                            Exhibits)(McArthur, Stephen) (Entered: 06/02/2017)
  06/02/2017             87 APPLICATION of Non-Resident Attorney Matthew T. Furton to Appear Pro Hac Vice on
                            behalf of Defendants Shenzhen IVPS Technology Co. Ltd, Shenzhen Smok Technology
                            Co. Ltd (Pro Hac Vice Fee - Fee Paid, Receipt No. 0973-19954686) filed by Defend ants
                            Shenzhen IVPS Technology Co. Ltd, Shenzhen Smok Technology Co. Ltd. (Attachments:
                            # 1 Proposed Order) (Hosp, F) (Entered: 06/02/2017)
  06/02/2017             88 REPLY in support of Corrected EX PARTE APPLICATION to Continue Plaintiff's
                            Motion for Preliminary Injunction from 6/26/2017 to 7/10/2017 Re: NOTICE OF
                            MOTION AND MOTION for Preliminary Injunction re Trademark Infringement .
                            Motion 71 85 filed by Defendants D and A Distribution, LLC, E-CIG Gallery Wholesale
                            and Distribution, Inc, Electronic Cigarettes, Inc, LA Vapor, Inc, Lan and Mike
                            International Trading Inc, Madvapes Holdings, LLC, Vapor Authority, Inc, Vapor Range,
                            Inc, Vapro Supply, LLC. (Attachments: # 1 Declaration of Lawrence S. Rosenthal)
                            (Kohan, K) (Entered: 06/02/2017)
  06/02/2017             89 APPLICATION of Non-Resident Attorney David T. Van Der Laan to Appear Pro Hac
                            Vice on behalf of Defendants Shenzhen IVPS Technology Co. Ltd, Shenzhen Smok
                            Technology Co. Ltd (Pro Hac Vice Fee - Fee Paid, Receipt No. 0973-19954738) filed by
                            De fendants Shenzhen IVPS Technology Co. Ltd, Shenzhen Smok Technology Co. Ltd.
                            (Attachments: # 1 Proposed Order) (Hosp, F) (Entered: 06/02/2017)
  06/02/2017             90 NOTICE of Deficiency in Electronically Filed Pro Hac Vice Application RE:
                            APPLICATION of Non-Resident Attorney Matthew T. Furton to Appear Pro Hac Vice on
                            behalf of Defendants Shenzhen IVPS Technology Co. Ltd, Shenzhen Smok Technology
                            Co. Ltd (Pro Hac Vice Fee - Fee Paid, Receipt No. 0973-19954686) 87 . The following
                            error(s) was/were found: Local Rule 5-4.3.4 Application not hand-signed. (lt) (Entered:
                            06/02/2017)
  06/05/2017             91 APPLICATION of Non-Resident Attorney Matthew T. Furton to Appear Pro Hac Vice on
                            behalf of Defendants Shenzhen IVPS Technology Co. Ltd, Shenzhen Smok Technology
                            Co. Ltd (Pro Hac Vice Fee - $325.00 Previously Paid on 6/2/2017, Receipt No. 0973-
                            19954686) filed by Defendants Shenzhen IVPS Technology Co. Ltd, Shenzhen Smok
                            Technology Co. Ltd. (Attachments: # 1 Proposed Order) (Hosp, F) (Entered: 06/05/2017)
  06/05/2017             92 OPPOSITION re: NOTICE OF MOTION AND MOTION for Preliminary Injunction re
                            Trademark Infringement . Motion 71 filed by Defendants Shenzhen IVPS Technology
                            Co. Ltd, Shenzhen Smok Technology Co. Ltd. (Attachments: # 1 Declaration of David T.
                            Van Der Laan, # 2 Exhibit A to Declaration of David T. Van Der Laan, # 3 Exhibit B to
                            Declaration of David T. Van Der Laan, # 4 Exhibit C to Declaration of David T. Van Der
                            Laan, # 5 Exhibit D to Declaration of David T. Van Der Laan, # 6 Exhibit E to
                            Declaration of David T. Van Der Laan, # 7 Exhibit F to Declaration of David T. Van Der
                            Laan, # 8 Exhibit G to Declaration of David T. Van Der Laan, # 9 Exhibit H to
                            Declaration of David T. Van Der Laan, # 10 Exhibit I to Declaration of David T. Van Der
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                          19/32
3/13/2019
       Case    2:18-cv-03658-PA-MAA Document CM/ECF   59-4 - Filed
                                                             California Central DistrictPage 21 of 33 Page ID #:940
                                                                     03/14/19
                          Laan, # 11 Exhibit J to Declaration of David T. Van Der Laan, # 12 Exhibit K to
                          Declaration of David T. Van Der Laan, # 13 Exhibit L to Declaration of David T. Van Der
                          Laan, # 14 Exhibit M to Declaration of David T. Van Der Laan, # 15 Exhibit N to
                          Declaration of David T. Van Der Laan, # 16 Exhibit O to Declaration of David T. Van
                          Der Laan, # 17 Exhibit P to Declaration of David T. Van Der Laan, # 18 Exhibit Q to
                          Declaration of David T. Van Der Laan, # 19 Exhibit R to Declaration of David T. Van Der
                          Laan, # 20 Exhibit S to Declaration of David T. Van Der Laan, # 21 Exhibit T to
                          Declaration of David T. Van Der Laan, # 22 Exhibit U to Declaration of David T. Van
                          Der Laan, # 23 Exhibit V to Declaration of David T. Van Der Laan, # 24 Exhibit W to
                          Declaration of David T. Van Der Laan, # 25 Declaration of Welffer Ouyang, # 26 Exhibit
                          A to Declaration of Welfer Ouyang)(Hosp, F) (Entered: 06/05/2017)
  06/05/2017             93 ANSWER to Complaint (Attorney Civil Case Opening) 1 with JURY DEMAND,
                            COUNTERCLAIM against Mike Sarieddine filed by Defendants/Cross-claimant Vapor
                            Authority, Inc, Electronic Cigarettes, Inc, Vapor Range, Inc, D and A Distribution, LLC,
                            E-CIG Gallery Wholesale and Distribution, Inc, LA Vapor, Inc, Vapro Supply, LLC, Lan
                            and Mike International Trading Inc, Madvapes Holdings, LLC.(Kohan, K) (Entered:
                            06/05/2017)
  06/05/2017             96 ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A
                            SPECIFIC CASE PRO HAC VICE by Judge Dale S. Fischer: granting 87 Non-Resident
                            Attorney Matthew T. Furton APPLICATION to Appear Pro Hac Vice on behalf of
                            Defendant, Shenzhen IVPS Technology Co., LTD., designating F. Philip Hosp as local
                            counsel. (SEE ORDER FOR SPECIFICS) (bp) (Entered: 06/06/2017)
  06/05/2017             97 ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A
                            SPECIFIC CASE PRO HAC VICE by Judge Dale S. Fischer: granting 89 Non-Resident
                            Attorney David T. Van Der Laan APPLICATION to Appear Pro Hac Vice on behalf of
                            Defednants, Shenzhen IVPS Technology Co., LTD, designating F. Philip Hosp as local
                            counsel. (SEE ORDER FOR SPECIFICS) (bp) (Entered: 06/06/2017)
  06/05/2017             98 MINUTES OF Hearing on Plaintiff's Ex Parte Application for Temporary Restraining
                            Order and Order to Show Cause Why Preliminary Injunction Should Not Issuen Hearing
                            held before Judge Dale S. Fischer: Court Reporter: Anne Kielwasser. (SEE CIVIL
                            MINUTES FOR SPECIFICS) (bp) (Entered: 06/07/2017)
  06/06/2017             94 APPLICATION of Non-Resident Attorney Max Moskowitz to Appear Pro Hac Vice on
                            behalf of Counter Claimants D and A Distribution, LLC, E-CIG Gallery Wholesale and
                            Distribution, Inc, Electronic Cigarettes, Inc, LA Vapor, Inc, Lan and Mike International
                            Trading Inc, Madvapes Holdings, LLC, Vapor Authority, Inc, Vapor Range, Inc, Vapro
                            Supply, LLC, Defendants D and A Distribution, LLC, E-CIG Gallery Wholesale and
                            Distribution, Inc, Electronic Cigarettes, Inc, LA Vapor, Inc, Lan and Mike International
                            Trading Inc, Madvapes Holdings, LLC, Vapor Authority, Inc, Vapor Range, Inc, Vapro
                            Supply, LLC (Pro Hac Vice Fee - $325 Previously Paid on 6/6/2017, Receipt No. 0973-
                            19970589) filed by Defendants/Cross-claimant D and A Distribution, LLC, E-CIG
                            Gallery Wholesale and Distribution, Inc, Electronic Cigarettes, Inc, LA Vapor, Inc, Lan
                            and Mike International Trading Inc, Madvapes Holdings, LLC, Vapor Authority, Inc,
                            Vapor Range, Inc, Vapro Supply, LLC. (Attachments: # 1 Certificate of Good Standing, #
                            2 Proposed Order) (Kohan, K) (Entered: 06/06/2017)
  06/06/2017             95 MINUTES (IN CHAMBERS) Order DENYING Plaintiff's Ex Parte Application for
                            Temorary Restraining Order (Dkt. 74) and CONTINUING Preliminary Injunction
                            Hearing to July 10, 2017 (Dkt. 85) by Judge Dale S. Fischer: (SEE MEMORANDUM
                            FOR SPECIFICS) (bp) (Entered: 06/06/2017)
  06/07/2017             99 ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A
                            SPECIFICS CASE by Judge Dale S. Fischer: granting 94 Non-Resident Attorney Max
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                           20/32
3/13/2019
       Case    2:18-cv-03658-PA-MAA Document CM/ECF    59-4 - Filed
                                                              California Central DistrictPage 22 of 33 Page ID #:941
                                                                      03/14/19
                          Moskowitz APPLICATION to Appear Pro Hac Vice on behalf of Defendants, E-Cig
                          Gallery Wholesale and Distribution, Inc., Vapor Range, Inc., Vapor Authority, Inc.,
                          Electronic Cigarettes, Inc., VAPRO Supply, LLC, D&A Distribution, Madvapes
                          Holdings, LLC, Lan & Mike International Trading Inc., LA Vapor, Inc., designating K.
                          Tom Kohan as local counsel. (SEE ORDER FOR FURTHER SPECIFICS) (bp) (Entered:
                          06/07/2017)
  06/12/2017           100 REPLY in support of NOTICE OF MOTION AND MOTION for Preliminary Injunction
                           re Trademark Infringement . Motion 71 filed by Plaintiff Mike Sarieddine. (Attachments:
                           # 1 McArthur Decl and Exhibits, # 2 Sarieddine Decl and Exhibits)(McArthur, Stephen)
                           (Entered: 06/12/2017)
  06/13/2017           101 ORDER GRANTING PLAINTIFF'S APPLICATION TO FILE UNDER SEAL by Judge
                           Dale S. Fischer: granting 72 APPLICATION to Seal Document (SEE ORDER FOR
                           SPECIFICS) (bp) (Entered: 06/13/2017)
  06/16/2017           102 REQUEST for Leave to file To File Supplemental Opposition to Plaintiff's Motion for
                           Preliminary Injunction filed by Defendants Shenzhen IVPS Technology Co. Ltd,
                           Shenzhen Smok Technology Co. Ltd. Request set for hearing on 6/26/2017 at 01:30 PM
                           before Judge Dale S. Fischer. (Attachments: # 1 Supplement Opposition to Plaintiff's
                           Motion for Preliminary Injunction, # 2 Declaration of John Druska, # 3 Exhibit A to
                           Declaration of John Druska, # 4 Exhibit B to Declaration of John Druska, # 5 Exhibit C
                           to Declaration of John Druska, # 6 Declaration of Sam Ellinger, # 7 Exhibit A to
                           Declaration of Sam Ellinger, # 8 Declaration of Welfer OuYang, # 9 Exhibit A to
                           Declaration of Welfer OuYang, # 10 Declaration of Linda Swiedler, # 11 Declaration of
                           David T. Van Der Laan, # 12 Exhibit A to Declaration of David T. Van Der Laan, # 13
                           Exhibit B to Declaration of David T. Van Der Laan, # 14 Exhibit C to Declaration of
                           David T. Van Der Laan, # 15 Exhibit D to Declaration of David T. Van Der Laan, # 16
                           Exhibit E to Declaration of David T. Van Der Laan, # 17 Exhibit F to Declaration of
                           David T. Van Der Laan, # 18 Declaration of Christopher Hill, # 19 Exhibit A to
                           Declaration of Christopher Hill, # 20 Exhibit B to Declaration of Christopher Hill, # 21
                           Exhibit C to Declaration of Christopher Hill, # 22 Exhibit D to Declaration of
                           Christopher Hill, # 23 Exhibit E to Declaration of Christopher Hill, # 24 Exhibit F to
                           Declaration of Christopher Hill, # 25 Exhibit G to Declaration of Christopher Hill, # 26
                           Exhibit H to Declaration of Christopher Hill, # 27 Exhibit I to Declaration of Christopher
                           Hill, # 28 Exhibit J to Declaration of Christopher Hill, # 29 Exhibit K to Declaration of
                           Christopher Hill, # 30 Exhibit L to Declaration of Christopher Hill, # 31 Exhibit M to
                           Declaration of Christopher Hill, # 32 Exhibit N to Declaration of Christopher Hill, # 33
                           Exhibit O to Declaration of Christopher Hill, # 34 Exhibit P to Declaration of Christopher
                           Hill, # 35 Exhibit Q to Declaration of Christopher Hill, # 36 Exhibit R to Declaration of
                           Christopher Hill, # 37 Exhibit S to Declaration of Christopher Hill, # 38 Exhibit T to
                           Declaration of Christopher Hill, # 39 Exhibit U to Declaration of Christopher Hill, # 40
                           Exhibit V to Declaration of Christopher Hill, # 41 Exhibit W to Declaration of
                           Christopher Hill, # 42 Exhibit X to Declaration of Christopher Hill, # 43 Exhibit Y to
                           Declaration of Christopher Hill, # 44 Exhibit Z to Declaration of Christopher Hill, # 45
                           Proposed Order) (Hosp, F) (Entered: 06/16/2017)
  06/19/2017           103 MEMORANDUM in Opposition to NOTICE OF MOTION AND MOTION for
                           Preliminary Injunction re Trademark Infringement . Motion 71 filed by Counter
                           Claimants D and A Distribution, LLC, E-CIG Gallery Wholesale and Distribution, Inc,
                           Electronic Cigarettes, Inc, LA Vapor, Inc, Lan and Mike International Trading Inc,
                           Madvapes Holdings, LLC, Vapor Authority, Inc, Vapor Range, Inc, Vapro Supply, LLC,
                           Defendants D and A Distribution, LLC, E-CIG Gallery Wholesale and Distribution, Inc,
                           Electronic Cigarettes, Inc, LA Vapor, Inc, Lan and Mike International Trading Inc,
                           Madvapes Holdings, LLC, Vapor Authority, Inc, Vapor Range, Inc, Vapro Supply, LLC.

https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                           21/32
3/13/2019
       Case    2:18-cv-03658-PA-MAA Document CM/ECF   59-4 - Filed
                                                             California Central DistrictPage 23 of 33 Page ID #:942
                                                                     03/14/19
                          (Attachments: # 1 Declaration of Lawrence S. Rosenthal, # 2 Exhibit A-J of Rosenthal
                          Decl., # 3 Exhibit K-R of Rosenthal Decl., # 4 Exhibit S-V of Rosenthal Decl., # 5
                          Exhibit W-Z of Rosenthal Decl., # 6 Declaration of Jacqueline Villanueva, # 7 Exhibit A-
                          B of Villanueva Decl., # 8 Declaration of Keri K. Fukui, # 9 Exhibit A-K of Fukui Decl.)
                          (Attorney Max Moskowitz added to party Vapro Supply, LLC(pty:dft), Attorney Max
                          Moskowitz added to party Vapro Supply, LLC(pty:cc))(Moskowitz, Max) (Entered:
                          06/19/2017)
  06/20/2017           104 APPLICATION of Non-Resident Attorney Lawrence S. Rosenthal to Appear Pro Hac
                           Vice on behalf of Defendants D and A Distribution, LLC, E-CIG Gallery Wholesale and
                           Distribution, Inc, Electronic Cigarettes, Inc, LA Vapor, Inc, Lan and Mike International
                           Trading Inc, Madvapes Holdings, LLC, Vapor Authority, Inc, Vapor Range, Inc, Vapro
                           Supply, LLC, Counter Claimant Lan and Mike International Trading Inc (Pro Hac Vice
                           Fee - Fee Paid, Receipt No. 0973-20048933) filed by Defendants/Cross-claima nt D and
                           A Distribution, LLC, E-CIG Gallery Wholesale and Distribution, Inc, Electronic
                           Cigarettes, Inc, LA Vapor, Inc, Lan and Mike International Trading Inc, Madvapes
                           Holdings, LLC, Vapor Authority, Inc, Vapor Range, Inc, Vapro Supply, LLC.
                           (Attachments: # 1 Certificates of Good Standing, # 2 Proposed Order) (Kohan, K)
                           (Entered: 06/20/2017)
  06/20/2017           105 Notice of Appearance or Withdrawal of Counsel: for attorney Patrick F Bright counsel
                           for Defendant RRV Enterprises LLC. Adding Patrick Bright as counsel of record for RRV
                           for the reason indicated in the G-123 Notice. Filed by Defendant RRV. (Attorney Patrick
                           F Bright added to party RRV Enterprises LLC(pty:dft))(Bright, Patrick) (Entered:
                           06/20/2017)
  06/20/2017           106 STIPULATION to Dismiss defendant RRV Enterprises LLC filed by plaintiff Mike
                           Sarieddine. (Attachments: # 1 Proposed Order)(McArthur, Stephen) (Entered:
                           06/20/2017)
  06/23/2017           107 AMENDED ANSWER and Amended counterclaim to Complaint (Attorney Civil Case
                           Opening) 1 , Answer to Complaint (Attorney Civil Case Opening),, Counterclaim, 93
                           filed by Defendants D and A Distribution, LLC, E-CIG Gallery Wholesale and
                           Distribution, Inc, Electronic Cigarettes, Inc, LA Vapor, Inc, Lan and Mike International
                           Trading Inc, Madvapes Holdings, LLC, Vapor Authority, Inc, Vapor Range, Inc, Vapro
                           Supply, LLC. (Moskowitz, Max) (Entered: 06/23/2017)
  06/23/2017           108 SEALED DOCUMENT Exhbits E, O and P re Sealed Declaration in SupportDeclaration,
                           73 , Order on Motion for Leave to File Document Under Seal 101 filed by Plaintiff Mike
                           Sarieddine. (Attachments: # 1 Exhibit, # 2 Exhibit)(McArthur, Stephen) (Entered:
                           06/23/2017)
  06/23/2017           110 ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A
                           SPECIFIC CASE PRO HAC VICE by Judge Dale S. Fischer: granting 104 Non-Resident
                           Attorney Lawrence S. Rosenthal EX PARTE APPLICATION to Appear Pro Hac Vice on
                           behalf of Defendants, E-Cig Gallery Wholesale and Distribution, Inc., Vapor Range, Inc.,
                           Vapor Authority, Inc., Electronic Cigarettes, Inc., VAPRO Supply, LLC, D&A
                           Distribution, Madvapes Holdings, LLC, Lan & Mike International Trading, Inc., LA
                           Vapro, Inc., designating K. Tom Kohan as local counsel. (SEE ORDER FOR FURTHER
                           SPECIFICS) (bp) (Entered: 06/26/2017)
  06/25/2017           109 OPPOSITION opposition re: REQUEST for Leave to file To File Supplemental
                           Opposition to Plaintiff's Motion for Preliminary Injunction 102 filed by Plaintiff Mike
                           Sarieddine. (Attachments: # 1 Declaration McArthur Decl and Exhibits A-J, # 2
                           Declaration Sarieddine Decl and Exhibits A-C)(McArthur, Stephen) (Entered:
                           06/25/2017)

https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                               22/32
3/13/2019
       Case2:18-cv-03658-PA-MAA Document CM/ECF   59-4 - Filed
                                                         California Central DistrictPage 24 of 33 Page ID #:943
                                                                 03/14/19
  06/26/2017     112 MINUTES OF Hearing on Motion for Preliminary Injunction 71 Motion Hearing held
                      before Judge Dale S. Fischer: The matter is called and counsel state their appearances.
                      The Court hears oral argument. The matter is under submission and a written ruling will
                      issue. Court Reporter: Pat Cuneo. (bp) (Entered: 06/27/2017)
  06/27/2017           111 REPLY in support of NOTICE OF MOTION AND MOTION for Preliminary Injunction
                           re Trademark Infringement . Motion 71 filed by Plaintiff Mike Sarieddine. (Attachments:
                           # 1 McArthur Decl and Ex. A, # 2 Sarieddine Decl. and Exs. A-B)(McArthur, Stephen)
                           (Entered: 06/27/2017)
  06/28/2017           113 Objection Opposition re: NOTICE OF MOTION AND MOTION for Preliminary
                           Injunction re Trademark Infringement . Motion 71 re: late filing of Plaintiff's reply brief
                           (Docket Entry No. 111) filed by Counter Claimants D and A Distribution, LLC, E-CIG
                           Gallery Wholesale and Distribution, Inc, Electronic Cigarettes, Inc, LA Vapor, Inc, Lan
                           and Mike International Trading Inc, Madvapes Holdings, LLC, Vapor Authority, Inc,
                           Vapor Range, Inc, Vapro Supply, LLC, Defendants D and A Distribution, LLC, E-CIG
                           Gallery Wholesale and Distribution, Inc, Electronic Cigarettes, Inc, LA Vapor, Inc, Lan
                           and Mike International Trading Inc, Madvapes Holdings, LLC, Vapor Authority, Inc,
                           Vapor Range, Inc, Vapro Supply, LLC. (Moskowitz, Max) (Entered: 06/28/2017)
  06/28/2017           114 NOTICE TO FILER OF DEFICIENCIES in Electronically Filed Documents RE: Sealed
                           Document, 108 . The following error(s) was found: Title page is missing. In response to
                           this notice the court may order (1) an amended or correct document to be filed (2) the
                           document stricken or (3) take other action as the court deems appropriate. You need not
                           take any action in response to this notice unless and until the court directs you to do so.
                           (bp) (Entered: 06/29/2017)
  06/29/2017           115 PROOF OF SERVICE Executed by Plaintiff Mike Sarieddine, upon Defendant Shenzhen
                           IVPS Technology Co. Ltd served on 6/28/2017, answer due 7/19/2017. Service of the
                           Summons and Complaint were executed upon F. Phillip Hosp, attorney of record in
                           compliance with Federal Rules of Civil Procedure by method of service not
                           specified.Original Summons NOT returned. (McArthur, Stephen) (Entered: 06/29/2017)
  06/29/2017           116 PROOF OF SERVICE Executed by Plaintiff Mike Sarieddine, upon Defendant Shenzhen
                           Smok Technology Co. Ltd served on 6/28/2017, answer due 7/19/2017. Service of the
                           Summons and Complaint were executed upon F. Phillip Hosp, attorney of record in
                           compliance with Federal Rules of Civil Procedure by method of service not
                           specified.Original Summons NOT returned. (McArthur, Stephen) (Entered: 06/29/2017)
  07/06/2017           117 TRANSCRIPT for proceedings held on June 26, 2017 at 1:32 p.m. Court Reporter: PAT
                           CUNEO CSR 1600, OFFICIAL REPORTER, website www.patcuneo.com. Transcript
                           may be viewed at the court public terminal or purchased through the Court Reporter
                           before the deadline for Release of Transcript Restriction. After that date it may be
                           obtained through PACER. Notice of Intent to Redact due within 7 days of this date.
                           Redaction Request due 7/27/2017. Redacted Transcript Deadline set for 8/7/2017.
                           Release of Transcript Restriction set for 10/4/2017. (Cuneo, Patricia) (Entered:
                           07/06/2017)
  07/06/2017           118 NOTICE OF FILING TRANSCRIPT filed for proceedings June 26, 2017 at 1:32 p.m. re
                           Transcript 117 THERE IS NO PDF DOCUMENT ASSOCIATED WITH THIS ENTRY.
                           (Cuneo, Patricia) TEXT ONLY ENTRY (Entered: 07/06/2017)
  07/10/2017           119 MINUTES OF Hearing on Motion for Preliminary Injunction 71 held before Judge Dale
                           S. Fischer. The matter is called and counsel state their appearances. The Court hears oral
                           argument. The matter is under submission and a written ruling will issue. Court Reporter:
                           Pat Cuneo. (lom) (Entered: 07/11/2017)

https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                              23/32
3/13/2019
       Case2:18-cv-03658-PA-MAA Document CM/ECF  59-4 - Filed
                                                          California Central DistrictPage 25 of 33 Page ID #:944
                                                                  03/14/19
  07/11/2017     120 Counterdefendant's ANSWER to Answer to Complaint (Attorney Civil Case Opening),,
                      Counterclaim, 93 filed by Plaintiff Mike Sarieddine.(McArthur, Stephen) (Entered:
                      07/11/2017)
  07/12/2017           121 ANSWER to Complaint (Attorney Civil Case Opening) 1 filed by Defendant Vapetrik
                           LLC.(Attorney K Tom Kohan added to party Vapetrik LLC(pty:dft))(Kohan, K) (Entered:
                           07/12/2017)
  07/12/2017           122 NOTICE of Interested Parties filed by Defendant Vapetrik LLC, (Kohan, K) (Entered:
                           07/12/2017)
  07/13/2017           123 MEMORANDUM (In Chambers) Order DENYING Motion for Preliminary Injunction
                           by Judge Dale S. Fischer 71 . Refer to the Court's order for specifics. (pso) (Entered:
                           07/13/2017)
  07/14/2017           124 ORDER SETTING SCHEDULING CONFERENCE by Judge Dale S. Fischer. The Joint
                           Report must include the completed Schedule of Pretrial and Trial dates. Lead trial
                           counsel are ordered to appear in person unless counsel have been excused by the Court.
                           Scheduling Conference set for 9/18/2017 at 11:00 AM before Judge Dale S. Fischer. (dp)
                           (Entered: 07/14/2017)
  07/19/2017           125 ANSWER to Complaint (Attorney Civil Case Opening) 1 filed by Defendant Shenzhen
                           IVPS Technology Co. Ltd, Shenzhen Smok Technology Co. Ltd.(Hosp, F) (Entered:
                           07/19/2017)
  07/19/2017           126 COUNTERCLAIM against Counter-Defendant Mike Sarieddine, filed by Defendant and
                           Counter-Claimant Shenzhen IVPS Technology Co. Ltd, Shenzhen Smok Technology Co.
                           Ltd.(Hosp, F) (Entered: 07/19/2017)
  07/19/2017           127 CORPORATE DISCLOSURE STATEMENT filed by Defendants Shenzhen IVPS
                           Technology Co. Ltd, Shenzhen Smok Technology Co. Ltd (Hosp, F) (Entered:
                           07/19/2017)
  07/19/2017           128 CERTIFICATE of Interested Parties filed by Defendant and Counter-Claimant Shenzhen
                           IVPS Technology Co. Ltd, Shenzhen Smok Technology Co. Ltd, (Hosp, F) (Entered:
                           07/19/2017)
  07/20/2017           129 CORPORATE DISCLOSURE STATEMENT filed by Defendant E-CIG Gallery
                           Wholesale and Distribution, Inc identifying None as Corporate Parent. (Rosenthal,
                           Lawrence) (Entered: 07/20/2017)
  07/20/2017           130 CORPORATE DISCLOSURE STATEMENT filed by Defendant Vapor Range, Inc
                           identifying none as Corporate Parent. (Rosenthal, Lawrence) (Entered: 07/20/2017)
  07/20/2017           131 CORPORATE DISCLOSURE STATEMENT filed by Defendant Vapor Authority, Inc
                           identifying none as Corporate Parent. (Rosenthal, Lawrence) (Entered: 07/20/2017)
  07/20/2017           132 CORPORATE DISCLOSURE STATEMENT filed by Defendant Electronic Cigarettes,
                           Inc identifying none as Corporate Parent. (Rosenthal, Lawrence) (Entered: 07/20/2017)
  07/20/2017           133 CORPORATE DISCLOSURE STATEMENT filed by Defendant Vapro Supply, LLC
                           identifying Final Round Ventures, LLC as Corporate Parent. (Rosenthal, Lawrence)
                           (Entered: 07/20/2017)
  07/20/2017           134 CORPORATE DISCLOSURE STATEMENT filed by Defendant D and A Distribution,
                           LLC identifying none as Corporate Parent. (Rosenthal, Lawrence) (Entered: 07/20/2017)
  07/20/2017           135 CORPORATE DISCLOSURE STATEMENT filed by Defendant Madvapes Holdings,
                           LLC identifying Alohma Holding Company, LLC and VTM-MV Holdings, LLC as
                           Corporate Parent. (Rosenthal, Lawrence) (Entered: 07/20/2017)
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                              24/32
3/13/2019
       Case    2:18-cv-03658-PA-MAA Document CM/ECF
                                             59-4 - Filed
                                                    California Central DistrictPage 26 of 33 Page ID #:945
                                                            03/14/19
  07/20/2017           136 CORPORATE DISCLOSURE STATEMENT filed by Defendant Lan and Mike
                           International Trading Inc identifying none as Corporate Parent. (Rosenthal, Lawrence)
                           (Entered: 07/20/2017)
  07/20/2017           137 CORPORATE DISCLOSURE STATEMENT filed by Defendant LA Vapor, Inc
                           identifying none as Corporate Parent. (Rosenthal, Lawrence) (Entered: 07/20/2017)
  07/20/2017           138 CORPORATE DISCLOSURE STATEMENT filed by Defendant Vapetrik LLC
                           identifying none as Corporate Parent. (Rosenthal, Lawrence) (Entered: 07/20/2017)
  08/08/2017           139 AMENDED ANSWER to Complaint (Attorney Civil Case Opening) 1 filed by
                           Defendant Shenzhen IVPS Technology Co. Ltd, Shenzhen Smok Technology Co. Ltd.
                           (Hosp, F) (Entered: 08/08/2017)
  08/08/2017           140 FIRST AMENDED COUNTERCLAIM against Plaintiff/Counter-Defendant Mike
                           Sarieddine amending Counterclaim 126 , filed by Defendant and Counter-Claimant
                           Shenzhen IVPS Technology Co. Ltd, Shenzhen Smok Technology Co. Ltd(Hosp, F)
                           (Entered: 08/08/2017)
  08/22/2017           141 NOTICE OF MOTION AND MOTION to Dismiss Defendant SMOK's Third
                           Counterclaim for Tortious Interference filed by Plaintiff and Counterdefendant Mike
                           Sarieddine. Motion set for hearing on 10/16/2017 at 01:30 PM before Judge Dale S.
                           Fischer. (Attachments: # 1 Memorandum, # 2 Declaration, # 3 Proposed Order, # 4 Proof
                           of Service) (McArthur, Stephen) (Entered: 08/22/2017)
  09/06/2017           142 STIPULATION for Order for Lead Counsel for Distributor Defendants to Appear via
                           Telephone at the Scheduling Conference filed by Defendants D and A Distribution, LLC,
                           E-CIG Gallery Wholesale and Distribution, Inc, Electronic Cigarettes, Inc, LA Vapor,
                           Inc, Lan and Mike International Trading Inc, Madvapes Holdings, LLC, Vapetrik LLC,
                           Vapor Authority, Inc, Vapor Range, Inc, Vapro Supply, LLC. (Attachments: # 1 Proposed
                           Order)(Kohan, K) (Entered: 09/06/2017)
  09/12/2017           143 NOTICE of Related Case(s) filed by Defendant Shenzhen IVPS Technology Co. Ltd,
                           Shenzhen Smok Technology Co. Ltd. Related Case(s): 2:17-cv-00989-DSF-SK and 2:17-
                           cv-03779-GW-SS (Hosp, F) (Entered: 09/12/2017)
  09/12/2017           144 ORDER APPROVING THE STIPULATION OF THE PARTIES FOR LEAD
                           COUNSEL FOR DISTRIBUTOR DEFENDANTS TO APPEAR AT THE
                           SCHEDULING CONFERENCE VIA TELEPHONE 142 by Judge Dale S. Fischer: The
                           stipulation is granted. See Order for specifics. (ah) (Entered: 09/12/2017)
  09/12/2017           145 JOINT REPORT of 26(f) filed by Plaintiff Mike Sarieddine. (McArthur, Stephen)
                           (Entered: 09/12/2017)
  09/12/2017           146 CORRECTED JOINT REPORT of 26(f) filed by Plaintiff Mike Sarieddine. (McArthur,
                           Stephen) (Entered: 09/12/2017)
  09/13/2017           147 ORDER RE TRANSFER PURSUANT TO Local Rule 83-1.3.1 and General Order 16-05
                           -Related Case- filed. Related Case No: 2:17-cv-00989 DSF(SKx). Case referred from
                           Magistrate Judge Michael R. Wilner to Magistrate Judge Steve Kim for DISCOVERY.
                           The case number will now read as follows: 2:17-cv-02390 DSF(SKx). Signed by
                           Magistrate Judge Steve Kim. (rn) (Entered: 09/13/2017)
  09/14/2017           148 NOTICE of Appearance filed by attorney Valerie Michelle McConnell on behalf of
                           Counter Defendant Mike Sarieddine (Attorney Valerie Michelle McConnell added to
                           party Mike Sarieddine(pty:cd))(McConnell, Valerie) (Entered: 09/14/2017)
  09/18/2017           151 MINUTES OF Scheduling Conference held before Judge Dale S. Fischer. Refer to the
                           document for specifics. Court Reporter: Pat Cuneo. (pso) (Entered: 09/19/2017)
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                            25/32
3/13/2019
       Case    2:18-cv-03658-PA-MAA Document CM/ECF
                                             59-4 - Filed
                                                    California Central DistrictPage 27 of 33 Page ID #:946
                                                            03/14/19
  09/18/2017           152 ORDER/REFERRAL to ADR Procedure No 2 by Judge Dale S. Fischer. Case ordered to
                           Court Mediation Panel for mediation. ADR Proceeding to be held no later than 5/20/19.
                           (pso) (Entered: 09/19/2017)
  09/19/2017           149 ORDER RE JURY TRIAL by Judge Dale S. Fischer. These dates and requirements are
                           firm. The Court is very unlikely to grant continuances unless the parties establish good
                           cause through a concrete showing. Failure to complete discovery in a timely manner does
                           not constitute good cause, nor does the fact that a settlement conference is pending. Each
                           side is limited to five motions in limine, unless the Court orders otherwise. See Trial
                           Order for specifics. Trial Estimate: 3 days.Final Pretrial Conference set for 7/15/2019
                           03:00 PM before Judge Dale S. Fischer. Jury Trial set for 8/13/2019 08:30 AM before
                           Judge Dale S. Fischer. (dp) (Entered: 09/19/2017)
  09/19/2017           150 NOTICE TO FILER OF DEFICIENCIES in Electronically Filed Documents RE: Notice
                           of Appearance 148 . The following error(s) was/were found: Incorrect event selected.
                           Correct event to be used is: Notice of Appearance or Withdrawal G123. In response to
                           this notice, the Court may: (1) order an amended or correct document to be filed; (2)
                           order the document stricken; or (3) take other action as the Court deems appropriate. You
                           need not take any action in response to this notice unless and until the Court directs you
                           to do so. (ak) (Entered: 09/19/2017)
  10/10/2017           153 STIPULATION REGARDING SELECTION of Panel Mediator filed. Parties stipulate
                           that Gail Migdal Title may serve as Panel Mediator. Plaintiff obtained the Panel
                           Mediators consent to serve. Filed by Plaintiff Mike Sarieddine(McConnell, Valerie)
                           (Entered: 10/10/2017)
  10/12/2017           154 STIPULATION for Order Denying as Moot Plaintiff's Motion to Dismiss Defendant
                           Shenzhen Technology Co. Ltd.'s Third Counterclaim for Tortious Interference with
                           Business Relations filed by Defendant and Counterclaimant Shenzhen IVPS Technology
                           Co. Ltd, Shenzhen Smok Technology Co. Ltd. (Attachments: # 1 Proposed Order)(Hosp,
                           F) (Entered: 10/12/2017)
  10/13/2017           155 ORDER DENYING AS MOOT PLAINTIFF'S MOTION TO DISMISS DEFENDANT
                           SHENZHEN TECHNOLOGY CO. LTD.'S THIRD COUNTERCLAIM FOR
                           TORTIOUS INTERFERENCE WITH BUSINESS RELATIONS by Judge Dale S.
                           Fischer 141 . Refer to the Court's order for specifics. (pso) (Entered: 10/13/2017)
  10/23/2017           156 NOTICE OF ASSIGNMENT of Panel Mediator. Mediator (ADR Panel) Gail M. Title
                           has been assigned to serve as Panel Mediator. (mb) (Entered: 10/23/2017)
  11/09/2017           157 STIPULATION for Protective Order filed by Plaintiff Mike Sarieddine. (Attachments: #
                           1 Proposed Order)(Attorney Valerie Michelle McConnell added to party Mike
                           Sarieddine(pty:pla))(McConnell, Valerie) (Entered: 11/09/2017)
  11/13/2017           158 PROTECTIVE ORDER by Magistrate Judge Steve Kim. In re: Stipulation for Protective
                           Order 157 (mkr) (Entered: 11/13/2017)
  11/29/2017           159 NOTICE OF MOTION AND MOTION for Leave to file First Amended Complaint filed
                           by Plaintiff Mike Sarieddine. Motion set for hearing on 1/8/2018 at 01:30 PM before
                           Judge Dale S. Fischer. (Attachments: # 1 Exhibit [Proposed] First Amended Complaint, #
                           2 Declaration of Valerie McConnell in support of Plaintiff's Motion for Leave to Amend
                           Complaint, # 3 Proposed Order on Plaintiff's Motion for Leave to Amend Complaint)
                           (McConnell, Valerie) (Entered: 11/29/2017)
  12/18/2017           160 MEMORANDUM in Opposition to NOTICE OF MOTION AND MOTION for Leave to
                           file First Amended Complaint 159 filed by Counter Claimants D and A Distribution,
                           LLC, E-CIG Gallery Wholesale and Distribution, Inc, Electronic Cigarettes, Inc, LA

https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                            26/32
3/13/2019
       Case    2:18-cv-03658-PA-MAA Document CM/ECF  59-4 - Filed
                                                             California Central DistrictPage 28 of 33 Page ID #:947
                                                                     03/14/19
                          Vapor, Inc, Lan and Mike International Trading Inc, Madvapes Holdings, LLC, Vapor
                          Authority, Inc, Vapor Range, Inc, Vapro Supply, LLC, Defendants D and A Distribution,
                          LLC, E-CIG Gallery Wholesale and Distribution, Inc, Electronic Cigarettes, Inc, LA
                          Vapor, Inc, Lan and Mike International Trading Inc, Madvapes Holdings, LLC, Vapetrik
                          LLC, Vapor Authority, Inc, Vapor Range, Inc, Vapro Supply, LLC. (Attachments: # 1
                          Declaration Declaration of Lawrence S. Rosenthal, # 2 Exhibit Exhibit A to Rosenthal
                          Declaration, # 3 Exhibit Exhibit B to Rosenthal Declaration, # 4 Exhibit Exhibit C to
                          Rosenthal Declaration, # 5 Exhibit Exhibit D to Rosenthal Declaration, # 6 Exhibit
                          Exhibit E to Rosenthal Declaration, # 7 Exhibit Exhibit F to Rosenthal Declaration)
                          (Attorney Max Moskowitz added to party Vapetrik LLC(pty:dft))(Moskowitz, Max)
                          (Entered: 12/18/2017)
  12/23/2017           161 REPLY in support of NOTICE OF MOTION AND MOTION for Leave to file First
                           Amended Complaint 159 filed by Plaintiff Mike Sarieddine. (Attachments: # 1
                           Declaration of Valerie McConnell ISO Reply to Motion for Leave to Amend the
                           Complaint)(McConnell, Valerie) (Entered: 12/23/2017)
  12/25/2017           162 REPLY in support of NOTICE OF MOTION AND MOTION for Leave to file First
                           Amended Complaint 159 filed by Plaintiff Mike Sarieddine. (Attachments: # 1
                           Declaration)(McArthur, Stephen) (Entered: 12/25/2017)
  12/26/2017           163 NOTICE OF ERRATA re NOTICE OF MOTION AND MOTION for Leave to file First
                           Amended Complaint 159 filed by Plaintiff Mike Sarieddine. (McConnell, Valerie)
                           (Entered: 12/26/2017)
  12/29/2017           164 MINUTES (IN CHAMBERS) Order GRANTING Plaintiff's Motion for Leave to Amend
                           Complaint (Dkt. 159) by Judge Dale S. Fischer: (SEE MEMORANDUM FOR
                           SPECIFICS) (bp) (Entered: 01/03/2018)
  01/03/2018           165 First AMENDED COMPLAINT against Defendants D and A Distribution, LLC, E-CIG
                           Gallery Wholesale and Distribution, Inc, Electronic Cigarettes, Inc, LA Vapor, Inc, Lan
                           and Mike International Trading Inc, Madvapes Holdings, LLC, Shenzhen IVPS
                           Technology Co. Ltd, Shenzhen Smok Technology Co. Ltd, Vapetrik LLC, Vapor
                           Authority, Inc, Vapor Range, Inc, Vapro Supply, LLC amending Complaint (Attorney
                           Civil Case Opening) 1 , filed by Plaintiff Mike Sarieddine (Attachments: # 1 Exhibit 1)
                           (McConnell, Valerie) (Entered: 01/03/2018)
  01/17/2018           166 ** DOCUMENT STRICKEN ** Joint STIPULATION for Extension of Time to File
                           Answer to 1/18/18 re Amended Complaint/Petition,, 165 filed by defendant and counter-
                           claimant Shenzhen IVPS Technology Co., Ltd., Shenzhen Smok Technology Co. Ltd.
                           (Attachments: # 1 Proposed Order Granting Stipulation to Extend Time to Respond to
                           First Amended Complaint)(Hosp, F) Modified on 1/18/2018 (dp). (Entered: 01/17/2018)
  01/18/2018           167 TEXT ONLY ENTRY: (IN CHAMBERS) ORDER STRIKING DOCUMENT:
                           Document No. 166 filed on 1/17/18 is stricken. The Judge's title is incorrect. The correct
                           title is United States District Judge. THERE IS NO PDF DOCUMENT ASSOCIATED
                           WITH THIS ENTRY. (dp) TEXT ONLY ENTRY (Entered: 01/18/2018)
  01/18/2018           168 Joint STIPULATION for Extension of Time to File Answer to 1/18/2018 re Amended
                           Complaint/Petition,, 165 filed by defendant and counter-claimant Shenzhen IVPS
                           Technology Co. Ltd. (Attachments: # 1 Proposed Order [Corrected])(Hosp, F) (Entered:
                           01/18/2018)
  01/18/2018           169 ORDER GRANTING JOINT STIPULATION TO EXTEND TIME TO RESPOND TO
                           FIRST AMENDED COMPLAINT by Judge Dale S. Fischer, 168 . Refer to the Court's
                           order for specifics. (iv) (Entered: 01/18/2018)
  01/18/2018           170 ANSWER to Amended Complaint/Petition,, 165 filed by defendant Shenzhen IVPS
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                             27/32
3/13/2019
       Case    2:18-cv-03658-PA-MAA Document CM/ECF 59-4 - Filed
                                                            California Central DistrictPage 29 of 33 Page ID #:948
                                                                    03/14/19
                          Technology Co., Ltd..(Hosp, F) (Entered: 01/18/2018)
  01/29/2018           171 First APPLICATION for Extension of Time to Amend Amended Counterclaim 140 filed
                           by defendant and counter-claimant Shenzhen IVPS Technology Co. Ltd. (Attachments: #
                           1 Declaration of Matthew Furton Re: Good Cause, # 2 Proposed Order) (Hosp, F)
                           (Entered: 01/29/2018)
  01/31/2018           173 ORDER GRANTING DEFENDANT SHENZHEN IVPS TECHNOLOGY CO., LTD.'S
                           APPLICATION FOR EXTENSION OF TIME TO AMEND COUNTERCLAIMS
                           AGAINST PLAINTIFF by Judge Dale S. Fischer: granting 171 APPLICATION for
                           Extension of Time to Amend. (SEE ORDER FOR SPECIFICS) (bp) (Entered:
                           02/01/2018)
  02/01/2018           172 ANSWER to Amended Complaint/Petition,, 165 , COUNTERCLAIM against All
                           Plaintiffs filed by Defendants Vapor Range, Inc, Vapor Authority, Inc, LA Vapor, Inc, D
                           and A Distribution, LLC, Vapro Supply, LLC, Electronic Cigarettes, Inc, Vapetrik LLC,
                           E-CIG Gallery Wholesale and Distribution, Inc, Madvapes Holdings, LLC, Lan and Mike
                           International Trading Inc.(Attorney Lawrence S Rosenthal added to party Vapetrik
                           LLC(pty:dft))(Rosenthal, Lawrence) (Entered: 02/01/2018)
  02/01/2018           174 ANSWER to Amended Complaint/Petition,, 165 and Counterclaims. filed by
                           Defendants/Counterclaimants D and A Distribution, LLC, E-CIG Gallery Wholesale and
                           Distribution, Inc, Electronic Cigarettes, Inc, LA Vapor, Inc, Lan and Mike International
                           Trading Inc, Madvapes Holdings, LLC, Vapetrik LLC, Vapor Authority, Inc, Vapor
                           Range, Inc, Vapro Supply, LLC.(Kohan, K) (Entered: 02/01/2018)
  02/02/2018           175 NOTICE OF ERRATA filed by Defendants D and A Distribution, LLC, E-CIG Gallery
                           Wholesale and Distribution, Inc, Electronic Cigarettes, Inc, LA Vapor, Inc, Lan and Mike
                           International Trading Inc, Madvapes Holdings, LLC, Vapetrik LLC, Vapor Authority, Inc,
                           Vapor Range, Inc, Vapro Supply, LLC. correcting Answer to Complaint (Attorney Civil
                           Case Opening),, Counterclaim, 172 (Kohan, K) (Entered: 02/02/2018)
  02/05/2018           176 APPLICATION of Non-Resident Attorney Jonathan B. Turpin to Appear Pro Hac Vice
                           on behalf of Defendant Shenzhen IVPS Technology Co. Ltd, Counter Claimant Shenzhen
                           IVPS Technology Co. Ltd (Pro Hac Vice Fee - Fee Paid, Receipt No. 0973-21212694)
                           filed by defendant and counter-claimant Shenzhen IVPS Technology Co. Ltd.
                           (Attachments: # 1 Proposed Order) (Hosp, F) (Entered: 02/05/2018)
  02/05/2018           177 NOTICE of Change of address by Stephen Charles McArthur attorney for Plaintiff Mike
                           Sarieddine. Changing attorneys address to 400 Corporate Pointe, Suite 300, Culver City,
                           CA 90230. Filed by Plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered:
                           02/05/2018)
  02/05/2018           178 NOTICE of Change of address by Stephen Charles McArthur attorney for Plaintiff Mike
                           Sarieddine. Changing attorneys address to 400 Corporate Pointe, Suite 300, Culver City,
                           CA 90230. Filed by Plaintiff Mike Sarieddine. (McArthur, Stephen) (Entered:
                           02/05/2018)
  02/07/2018           179 NOTICE TO FILER OF DEFICIENCIES in Electronically Filed Documents RE: Notice
                           of Change of Address 177 . The following error(s) was/were found: Blank document
                           attached In response to this notice, the Court may: (1) order an amended or correct
                           document to be filed; (2) order the document stricken; or (3) take other action as the
                           Court deems appropriate. You need not take any action in response to this notice unless
                           and until the Court directs you to do so. (ak) (Entered: 02/07/2018)
  02/07/2018           180 ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A
                           SPECIFIC CASE PRO HAC VICE by Judge Dale S. Fischer: granting 176 Non-Resident
                           Attorney Jonathan B. Turpin APPLICATION to Appear Pro Hac Vice on behalf of
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                              28/32
3/13/2019
       Case    2:18-cv-03658-PA-MAA Document CM/ECF    59-4 - Filed
                                                              California Central DistrictPage 30 of 33 Page ID #:949
                                                                      03/14/19
                          Defendants Shenxhen IVPS Technology Co. Ltd fka Shenzhen Smok Technology Co.,
                          Ltd., designating F. Phillip Hosp as local counsel. (SEE ORDER FOR SPECIFICS) (bp)
                          (Entered: 02/07/2018)
  02/07/2018           181 Joint NOTICE OF MOTION AND MOTION to Consolidate Cases, as to 2:17-cv-989-
                           DSF & 2:17-CV-8342-PA, filed by defendant Shenzhen IVPS Technology Co., Ltd..
                           Motion set for hearing on 3/12/2018 at 01:30 PM before Judge Dale S. Fischer.
                           (Attachments: # 1 Exhibit A, # 2 Exhibit B) (Hosp, F) (Entered: 02/07/2018)
  02/12/2018           182 SECOND AMENDED COUNTERCLAIM against plaintiff and counterclaim defendant
                           Mike Sarieddine amending Amended Counterclaim 140 , filed by counterclaimant
                           Shenzhen IVPS Technology Co. Ltd(Hosp, F) (Entered: 02/12/2018)
  02/14/2018           183 OPPOSITION to Joint NOTICE OF MOTION AND MOTION to Consolidate Cases, as
                           to 2:17-cv-989-DSF & 2:17-CV-8342-PA, 181 filed by Plaintiff Mike Sarieddine.
                           (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C)(McConnell, Valerie) (Entered:
                           02/14/2018)
  02/20/2018           184 CORRECTED SECOND AMENDED COUNTERCLAIM against plaintiff and
                           counterclaim defendant Mike Sarieddine amending Amended Counterclaim 140 , filed by
                           counterclaimant Shenzhen IVPS Technology Co. Ltd (Attachments: # 1 Exhibit A, # 2
                           Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8
                           Exhibit H, # 9 Exhibit I)(Hosp, F) (Entered: 02/20/2018)
  02/22/2018           185 NOTICE of Decision: By Other Court in Support of Plaintiff's Opposition to Defendants'
                           Motion to Consolidate filed by Plaintiff Mike Sarieddine. (Attachments: # 1 Exhibit A)
                           (McConnell, Valerie) (Entered: 02/22/2018)
  02/23/2018           186 ANSWER to Answer to Complaint (Attorney Civil Case Opening),, Counterclaim, 172
                           filed by Counterdefendant Mike Sarieddine.(McConnell, Valerie) (Entered: 02/23/2018)
  02/26/2018           187 REPLY in support of Joint NOTICE OF MOTION AND MOTION to Consolidate Cases,
                           as to 2:17-cv-989-DSF & 2:17-CV-8342-PA, 181 filed by Defendant Shenzhen IVPS
                           Technology Co. Ltd. (Hosp, F) (Entered: 02/26/2018)
  02/26/2018           188 ANSWER to Amended Counterclaim, 184 and Counterclaims against SMOK for
                           cancellation of SMOK marks filed by Plaintiff Mike Sarieddine.(McArthur, Stephen)
                           (Entered: 02/26/2018)
  02/26/2018           189 REPORT ON THE FILING OF AN ACTION Regarding a Patent or a Trademark (Initial
                           Notification) filed by Mike Sarieddine. (Attachments: # 1 Supplement two additional
                           trademarks)(McArthur, Stephen) (Entered: 02/26/2018)
  02/28/2018           190 AMENDED ANSWER and AMENDED COUNTERCLAIM to Amended Counterclaim,
                           184 filed by plaintiff Mike Sarieddine. (Attachments: # 1 Exhibit Exhibits A-B)
                           (McArthur, Stephen) (Entered: 02/28/2018)
  03/12/2018           191 (IN CHAMBERS) Order DENYING Motion for Pretrial Consolidation (Dkt. 181) by
                           Judge Dale S. Fischer: (SEE MEMORANDUM FOR SPECIFICS) (bp) (Entered:
                           03/12/2018)
  03/21/2018           192 APPLICATION to file document Exhibits 14 and 18 to Plaintiff's Motion to Compel
                           Production of Documents and Responses to Plaintiff's First Set of Document Requests
                           and Interrogatories under seal filed by Plaintiff Mike Sarieddine. (Attachments: # 1
                           Proposed Order)(McConnell, Valerie) (Entered: 03/21/2018)
  03/21/2018           193 SEALED DECLARATION IN SUPPORT OF APPLICATION to file document Exhibits
                           14 and 18 to Plaintiff's Motion to Compel Production of Documents and Responses to
                           Plaintiff's First Set of Document Requests and Interrogatories under seal 192 filed by
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                            29/32
3/13/2019
       Case    2:18-cv-03658-PA-MAA Document CM/ECF   59-4 - Filed
                                                             California Central DistrictPage 31 of 33 Page ID #:950
                                                                     03/14/19
                          Plaintiff Mike Sarieddine. (Attachments: # 1 Unredacted Document Exhibit 14, # 2
                          Unredacted Document Exhibit 18)(McConnell, Valerie) (Entered: 03/21/2018)
  03/21/2018           194 NOTICE OF MOTION AND MOTION to Compel Production of Documents and
                           Responses to Plaintiff's First Set of Document Requests and Interrogatories filed by
                           Plaintiff Mike Sarieddine. Motion set for hearing on 4/11/2018 at 10:00 AM before
                           Magistrate Judge Steve Kim. (Attachments: # 1 Memorandum Joint Stipulation
                           Regarding Plaintiff's Motion to Compel, # 2 Declaration of Valerie McConnell in Support
                           of Plaintiff's Motion to Compel, # 3 Exhibit 1 to McConnell Declaration, # 4 Exhibit 2 to
                           McConnell Declaration, # 5 Exhibit 3 to McConnell Declaration, # 6 Exhibit 4 to
                           McConnell Declaration, # 7 Exhibit 5 to McConnell Declaration, # 8 Exhibit 6 to
                           McConnell Declaration, # 9 Exhibit 7 to McConnell Declaration, # 10 Exhibit 8 to
                           McConnell Declaration, # 11 Exhibit 9 to McConnell Declaration, # 12 Exhibit 10 to
                           McConnell Declaration, # 13 Exhibit 11 to McConnell Declaration, # 14 Exhibit 12 to
                           McConnell Declaration, # 15 Exhibit 13 to McConnell Declaration, # 16 Exhibit 14 to
                           McConnell Declaration, # 17 Exhibit 15 to McConnell Declaration, # 18 Exhibit 16 to
                           McConnell Declaration, # 19 Exhibit 17 to McConnell Declaration, # 20 Exhibit 18 to
                           McConnell Declaration, # 21 Exhibit 19 to McConnell Declaration, # 22 Exhibit 20 to
                           McConnell Declaration, # 23 Exhibit 21 to McConnell Declaration, # 24 Declaration of
                           David T. Van Der Laan, # 25 Declaration of Freda Wong, # 26 Proposed Order)
                           (McConnell, Valerie) (Entered: 03/21/2018)
  03/21/2018           195 NOTICE OF MOTION AND MOTION to Dismiss Mike Sarieddine's Counterclaims
                           filed by defendant Shenzhen IVPS Technology Co. Ltd. Motion set for hearing on
                           4/23/2018 at 01:30 PM before Judge Dale S. Fischer. (Attachments: # 1 Proposed Order)
                           (Hosp, F) (Entered: 03/21/2018)
  03/22/2018           196 ORDER GRANTING PLAINTIFF'S APPLICATION TO FILE DOCUMENTS UNDER
                           SEAL 192 by Magistrate Judge Steve Kim. IT IS HEREBY ORDERED that: Plaintiff's
                           Application to File Documents Under Seal is GRANTED. Plaintiff shall promptly file
                           Exhibit 14 and Exhibit 18 under seal in accordance with Local Rule 79-5.2.2(c). IT IS SO
                           ORDERED. (SEE ORDER FOR DETAILS). (clee) (Entered: 03/22/2018)
  03/23/2018           197 SEALED DOCUMENT (Exhibit 14 to Declaration of Valerie McConnell) re MOTION
                           to Compel Production of Documents and Responses to Plaintiff's First Set of Document
                           Requests and Interrogatories 194 , Order on Motion for Leave to File Document Under
                           Seal, 196 filed by Plaintiff Mike Sarieddine.(McConnell, Valerie) (Entered: 03/23/2018)
  03/23/2018           198 SEALED DOCUMENT (Exhibit 18 to Declaration of Valerie McConnell) re MOTION
                           to Compel Production of Documents and Responses to Plaintiff's First Set of Document
                           Requests and Interrogatories 194 , Order on Motion for Leave to File Document Under
                           Seal, 196 filed by Plaintiff Mike Sarieddine.(McConnell, Valerie) (Entered: 03/23/2018)
  03/28/2018           199 SUPPLEMENT to MOTION to Compel Production of Documents and Responses to
                           Plaintiff's First Set of Document Requests and Interrogatories 194 filed by Plaintiff Mike
                           Sarieddine. (McConnell, Valerie) (Entered: 03/28/2018)
  04/02/2018           200 NOTICE of Change of Attorney Business or Contact Information: for attorney K Tom
                           Kohan counsel for Defendants D and A Distribution, LLC, E-CIG Gallery Wholesale and
                           Distribution, Inc, Electronic Cigarettes, Inc, LA Vapor, Inc, Lan and Mike International
                           Trading Inc, Madvapes Holdings, LLC, Vapor Authority, Inc, Vapor Range, Inc, Vapro
                           Supply, LLC. Changing address to 3415 S. Sepulveda Blvd., Suite 460, Los Angeles, CA
                           90034. Filed by Defendants Distributor Defendants. (Kohan, K) (Entered: 04/02/2018)
  04/02/2018           201 OPPOSITION re: NOTICE OF MOTION AND MOTION to Dismiss Mike Sarieddine's
                           Counterclaims 195 filed by Plaintiff Mike Sarieddine. (McConnell, Valerie) (Entered:
                           04/02/2018)
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                               30/32
3/13/2019
       Case2:18-cv-03658-PA-MAA Document CM/ECF     59-4 - Filed
                                                           California Central DistrictPage 32 of 33 Page ID #:951
                                                                   03/14/19
  04/06/2018     202 MINUTES (IN CHAMBERS) ORDER GRANTING IN PART AND DENYING IN
                      PART PLAINTIFF'S MOTION TO COMPEL (ECF NO. 194 ) by Magistrate Judge
                      Steve Kim. The parties remain free to extend by agreement the 21-day deadline ordered
                      herein or any other mutually-agreed discovery deadline, provided they strictly comply
                      with the court-ordered deadlines imposed by the assigned District Judge. The hearing on
                      this matter set for April 11, 2018 is vacated. (SEE ORDER FOR DETAILS). (clee)
                      (Entered: 04/06/2018)
  04/09/2018           203 NOTICE TO PARTIES by U.S. Magistrate Judge Steve Kim. Effective, April 12, 2018,
                           Judge Kim will be located at the Roybal Federal Building and U.S. Courthouse,
                           COURTROOM 540 on the 5th floor, located at 255 East Temple Street, Los Angeles,
                           California 90012. All Court appearances shall be made in Courtroom 540 of the Roybal
                           Federal Building and U.S. Courthouse, and all mandatory chambers copies shall be
                           delivered to the judge's mail box located outside the Clerk's Office on the 12th floor of
                           the Roybal Federal Building and U.S. Courthouse. Magistrate Judge Kim's Courtroom
                           Deputy Clerk, Connie Lee, may be reached at (213) 894-4436. THERE IS NO PDF
                           DOCUMENT ASSOCIATED WITH THIS ENTRY. (rrp) TEXT ONLY ENTRY
                           (Entered: 04/09/2018)
  04/09/2018           204 REPLY in support of NOTICE OF MOTION AND MOTION to Dismiss Mike
                           Sarieddine's Counterclaims 195 filed by Defendant Shenzhen IVPS Technology Co. Ltd.
                           (Hosp, F) (Entered: 04/09/2018)
  04/18/2018           205 TEXT ONLY ENTRY (IN CHAMBERS) ORDER TAKING MOTION OFF
                           CALENDAR AND UNDER SUBMISSION Judge Dale S. Fischer. The Court, on its
                           own motion, takes the Motion to Dismiss set for April 23, 2018 off calendar and under
                           submission. A written order will follow. THERE IS NO PDF DOCUMENT
                           ASSOCIATED WITH THIS ENTRY. (dp) TEXT ONLY ENTRY (Entered: 04/18/2018)
  04/23/2018           206 APPLICATION of Non-Resident Attorney Michael F. Furley to Appear Pro Hac Vice on
                           behalf of Defendants D and A Distribution, LLC, E-CIG Gallery Wholesale and
                           Distribution, Inc, Electronic Cigarettes, Inc, LA Vapor, Inc, Lan and Mike International
                           Trading Inc, Madvapes Holdings, LLC, Vapetrik LLC, Vapor Authority, Inc, Vapor
                           Range, Inc, Vapro Supply, LLC, Counter Claimants D and A Distribution, LLC, E-CIG
                           Gallery Wholesale and Distribution, Inc, Electronic Cigarettes, Inc, LA Vapor, Inc, Lan
                           and Mike International Trading Inc, Madvapes Holdings, LLC, Madvapes Holdings,
                           LLC, Vapetrik LLC, Vapor Authority, Inc, Vapor Range, Inc, Vapro Supply, LLC (Pro
                           Hac Vice Fee - Fee Paid, Receipt No. 0973-21632213) filed by Defendants D and A Distr
                           ibution, LLC, E-CIG Gallery Wholesale and Distribution, Inc, Electronic Cigarettes, Inc,
                           LA Vapor, Inc, Lan and Mike International Trading Inc, Madvapes Holdings, LLC(a
                           North Carolina limited liability company), Vapetrik LLC, Vapor Authority, Inc, Vapor
                           Range, Inc, Vapro Supply, LLC. (Attachments: # 1 Certificate of Good Standing, # 2
                           Proposed Order) (Attorney K Tom Kohan added to party Vapetrik LLC(pty:cc)) (Kohan,
                           K) (Entered: 04/23/2018)
  04/24/2018           207 (In Chambers) ORDER GRANTING in PART and DENYING in PART Motion to
                           Dismiss Counterclaims (Dkt. 195) by Judge Dale S. Fischer: (SEE ORDER FOR
                           SPECIFICS) (bp) (Entered: 04/24/2018)
  04/25/2018           208 ORDER by Judge Dale S. Fischer: granting 206 Non-Resident Attorney Michael F.
                           Hurley APPLICATION to Appear Pro Hac Vice on behalf of Defendants E-Cig Gallery
                           Wholesale and Distribution, Inc., Vapor Range, Inc., Vapor Authority, Inc., Electronic
                           Cigarettes, Inc., VAPRO Supply, LLC, D&A Distribution, Madvapes Holdings, LLC,
                           Lan & Mike International Trading Inc., LA Vapor, Inc., designating Tom K. Kohan as
                           local counsel. (pso) (Entered: 04/26/2018)
  05/29/2018           209 Joint STIPULATION to Dismiss Case pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) filed by
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                             31/32
3/13/2019
       Case    2:18-cv-03658-PA-MAA Document CM/ECF  59-4 - Filed
                                                            California Central DistrictPage 33 of 33 Page ID #:952
                                                                    03/14/19
                          Plaintiff Mike Sarieddine.(McConnell, Valerie) (Entered: 05/29/2018)
  07/25/2018           210 MEDIATION REPORT filed by Mediator (ADR Panel) Gail M. Title: A mediation did
                           not take place because the case settled before the session occurred.(Killefer, Gail)
                           (Entered: 07/25/2018)



                                                        PACER Service Center
                                                             Transaction Receipt
                                                               03/13/2019 16:53:50
                                   PACER                                         Client
                                                  TaylorDuma:3031116:5645878
                                   Login:                                        Code:
                                                                                           2:17-cv-02390-
                                                                                 Search
                                   Description: Docket Report                              DSF-SK End
                                                                                 Criteria:
                                                                                           date: 3/13/2019
                                   Billable
                                                  30                             Cost:     3.00
                                   Pages:




https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?329735805302517-L_1_0-1                                              32/32
